        Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 1 of 100




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         )
                                                 )
        v.                                       )
                                                 )        Criminal No. 20-cr-00040 (BAH)
JESSICA JOHANNA OSEGUERA                         )        The Honorable Beryl A. Howell
GONZALEZ,                                        )        Sentencing Hearing: June 11, 2021
                                                 )
        Defendant.                               )
                                                 )

                    JESSICA JOHANNA OSEGUERA GONZALEZ’S
                    MEMORANDUM IN AID OF SENTENCING AND
             INCORPORATED POSITION REGARDING SENTENCING FACTORS

        In accordance with Rule 32(i)(1)(C) of the Federal Rules of Criminal Procedure and

Section 6A1.2 of the United States Sentencing Guidelines and Policy Statements (“USSG” or

“Guidelines”), Jessica Johanna Oseguera Gonzalez, through counsel, respectfully submits this

memorandum to aid the Court in determining an appropriate sentence in this case.1

        I.       INTRODUCTION

        On March 12, 2021, pursuant to a written plea agreement, Ms. Gonzalez entered a plea of

guilty before this Court to Counts One through Five of the Superseding Indictment, charging Ms.

Gonzalez with Engaging in Transactions or Dealings in Properties of a Designated Foreign

Person, in violation of 21 U.S.C. §§ 1904 and 1906.

        Neither counsel nor Ms. Gonzalez offers any excuse for her wrongdoing. However, an

appraisal of the factors set forth in 18 U.S.C. § 3553, including Ms. Gonzalez’s complete lack of
        1
           Counsel has reviewed the Court’s Standing Order for Criminal Cases (ECF 16), as well as the
Local Rules for the United States District Court for the District of Columbia, and has not located a page
limit for sentencing memoranda. If such a page limit exists, and if this filing exceeds that page limit, Ms.
Gonzalez respectfully requests the Court’s leave to file her Memorandum in Aid of Sentencing and
Incorporated Position Regarding Sentencing Factors in excess of the page limit, so that she is able to fully
present her position on sentencing to the Court.

                                                     1
        Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 2 of 100




criminal history, her dedication to her children, service to disadvantaged communities, empathy

towards complete strangers, active service to her religious community,2 as well as the sentences

imposed in similar cases leads to the conclusion, we respectfully submit, that a sentence of time

served would promote respect for the law, afford adequate deterrence, and would, most

importantly, represent a just punishment. A sentence of time served would also take into account

the severe conditions of incarceration to which Ms. Gonzalez has been subjected since her arrest

in February 2020, due to the COVID-19 pandemic.

        II.     LEGAL STANDARD

        Section 3553 of Title 18 of the United States Code is the statutory basis of the Federal

sentencing structure.      Section 3553(a) requires sentencing courts “to impose a sentence

sufficient, but not greater than necessary, to comply with the purposes set forth” in the

Sentencing Reform Act of 1984 (“SRA” or “Sentencing Reform Act”) (emphasis added). Those

purposes are:

        (A) to reflect the seriousness of the offense, to promote respect for the law, and to
        provide just punishment;

        (B) to afford adequate deterrence to criminal conduct;

        (C) to protect the public from further crimes of the defendant; and

        (D) to provide the defendant with needed educational or vocational training,
        medical care, or other correctional treatment in the most effective manner . . . .

18 U.S.C. § 3553(a)(2) (emphasis added).



        2
          Pursuant to Rule 49.1 of the Federal Rules of Criminal Procedure, all personal identifiers, as
well as the names of any minor children, in the letters attached as Exhibits 1 through 47 and 49 have been
redacted. In many instances, the letters written in support of Ms. Gonzalez were submitted in Spanish.
For these Spanish letters, counsel for Ms. Gonzalez has included a translation behind the original letter in
each letter’s respective Exhibit.

                                                     2
        Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 3 of 100




       In determining the sentence minimally sufficient to comply with Section 3553(a)(2), the

sentencing court must consider several factors listed in Section 3553(a). These are: (1) “the

nature and circumstances of the offense and the history and characteristics of the defendant”; (2)

“the kinds of sentences available”; (3) the Guidelines and policy statements issued by the

Sentencing Commission, including the Guidelines range; (4) “the need to avoid unwarranted

sentencing disparity among defendants with similar records who have been found guilty of

similar conduct”; and (5) “the need to provide restitution to any victims of the offense.” 18

U.S.C. § 3553(a)(1), (a)(3)-(a)(7).

       In United States v. Booker, 543 U.S. 220, 226-27 (2005), the Supreme Court ruled that

the Sixth Amendment, as interpreted by the Supreme Court’s decision in Blakely v. Washington,

542 U.S. 296 (2004), mandates that the Guidelines can no longer operate as mandatory

sentencing rules. The Booker Court held that two provisions of the Sentencing Reform Act, 18

U.S.C. § 3553(b)(1) (the provision of the federal sentencing statute that requires sentencing

courts to impose a sentence within the applicable Guidelines range, absent a basis for departure)

and 18 U.S.C. § 3742(e) (the provision that establishes standards for appellate review), must be

severed and excised. Booker, 543 U.S. 220 at 259.

       Thus, after Booker, the Guidelines have only advisory force. United States v. McKeever,

824 F.3d 1113, 1119 (D.C. Cir. 2016). Subsequent cases decided by the Supreme Court have

affirmed the authority of the district courts to sentence defendants within the range of choice

dictated by the facts and circumstances of the case before the Court. In Rita v. United States,

551 U.S. 338, 351 (2007), the Supreme Court made clear that a district court may consider

arguments that a “Guidelines sentence itself fails to properly reflect [18 U.S.C.] § 3553(a)’s


                                                3
        Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 4 of 100




considerations.”   While the Court must give respectful consideration to the Guidelines in

determining a sufficient sentence, Gall v. United States, 552 U.S. 38, 49-50 (2007), it may not

presume that a Guidelines sentence is a correct one. Rita, 551 U.S. at 351. See also Kimbrough

v. United States, 552 U.S. 85, 101 (2007) (noting that sentencing courts may vary from the

advisory Guidelines range based solely on policy considerations, including disagreement with

the policy underlying the Guidelines in a case); United States v. Terrell, 696 F.3d 1257, 1261

(D.C. Cir. 2012) (“A sentencing judge cannot simply presume that a Guidelines sentence is the

correct sentence.”) (quoting Unites States v. Pickett, 475 F.3d 1347, 1353 (D.C. Cir. 2007)).

       The result of this change in the Federal sentencing scheme is that district courts may

“take account of” the advisory Guidelines range as part of all the sentencing goals and factors

enumerated in 18 U.S.C. § 3553(a), but are no longer bound by the sentencing range indicated by

the applicable range in the case. Cunningham v. California, 549 U.S. 270, 286 (2007). The

advisory Guidelines are, therefore, only “the starting point and the initial benchmark” in

determining a sentence and not the only consideration. Gall, 552 U.S. at 49. Sentencing judges

“must make an individualized assessment based on the facts presented.” Id. at 50.

       III.    DISCUSSION

       In accordance with the direction provided by the Supreme Court in Gall and the United

States Court of Appeals for the District of Columbia Circuit in Akhigbe,3 we will first address the

appropriate Guidelines range, recognizing, again, that the Supreme Court has made clear that a

district court may not presume that a Guidelines sentence is substantively reasonable. Rita, 551


       3
          United States v. Akhigbe, 642 F.3d 1078, 1084 (D.C. Cir. 2011) (“A district court begins by
calculating the appropriate Guidelines range, which it treats as ‘the starting point and the initial
benchmark’ for sentencing.’”) (quoting Gall, 552 U.S. at 49).

                                                 4
        Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 5 of 100




U.S. at 351; Terrell, 696 F.3d at 1261. We will then discuss the remaining sentencing factors set

forth in § 3553(a). After examining the facts in this case and applying all of the Section 3553(a)

factors, we ask the Court to impose a sentence of time served. Such a sentence is not greater

than necessary to achieve the goals of the SRA.

        A.      Guidelines Range (18 U.S.C. § 3553(a)(4) & (a)(5)).

        The United States Probation Office (“USPO”) calculates Ms. Gonzalez’s base offense

level at twenty-six. See Jessica Johanna Oseguera Gonzalez Presentence Investigation Report

(“PSR”) at ¶ 39. The USPO proposes that the offense level be decreased by 2 levels, under

USSG § 3E1.1(a), due to the fact that Ms. Gonzalez has “clearly demonstrated acceptance of

responsibility for the offense.” Id. at ¶ 46. Thus, the USPO recommends a total offense level of

24, with a Criminal History Category I. Id. at ¶ 47.4 The applicable Guidelines range, according

to the USPO, is 51 to 63 months. Id. at ¶ 88.

        Importantly, the government affirmatively stated in Ms. Gonzalez’s Plea Agreement that

it “is not seeking an aggravating role enhancement pursuant to § 3B1.1 of the Sentencing

Guidelines,” and “is also not seeking an adjustment for obstructing or impeding the

administration of justice pursuant to § 3C1.1 of the Sentencing Guidelines” as the government

“does not believe that such an adjustment is warranted by the facts and circumstances of this

case.” See ECF 213, at 3 n.1. The USPO agreed with the government and did not recommend

any adjustments to Ms. Gonzalez’s offense level. See PSR, at ¶¶ 40-45. Finally, and also

importantly, the government will affirmatively recommend a sentence of 51 months.


        4
         “[A] district court may weigh a defendant’s lack of a criminal record, even when the defendant
has been placed into a criminal history category I, in its § 3553(a) analysis.” United States v. Huckins,
529 F.3d 1312, 1319 (10th Cir. 2008).

                                                   5
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 6 of 100




       B.        History and Characteristics of Ms. Gonzalez (18 U.S.C. § 3553(a)(1)).

       Under Section 3553(a)(1), a sentencing judge must consider the “history and

characteristics of the defendant.” Ms. Gonzalez understands and accepts that her crimes are

serious. She has no prior arrests or convictions. Ms. Gonzalez has always been a strong woman

who overcame challenges to provide the best possible life for herself and her children. She is

also a woman of faith who has dedicated her life to serving people in need. The letters of

support written by Ms. Gonzalez’s family, friends, and members of her religious community

demonstrate Ms. Gonzalez’s true character and support a sentence of time served.

       Jessica Johanna Oseguera Gonzalez was born in 1986 in San Francisco, California, and is

the second of four siblings. See PSR at ¶¶ 55-56.5 When Ms. Gonzalez was approximately 11

years old, her parents separated, after her father was deported to Mexico. Id. at ¶ 55.

       Ms. Gonzalez’s mother started working when she was 14 years old and did not have the

opportunity to attain a college education. See Exh. 1 (Letter from Rosalinda Gonzalez). Ms.

Gonzalez’s mother worked multiple jobs, including working as a hay baler, cleaning houses,

babysitting, and in restaurants to provide for her children. See Exh. 1 (Letter from Rosalinda

Gonzalez). Thanks to their mother’s tireless work ethic, Ms. Gonzalez and her siblings grew up

with “basic material necessities.” See PSR at ¶ 57.

       Ms. Gonzalez spent the majority of her childhood in California, where Ms. Gonzalez and

her siblings enjoyed the fortune of having a loving extended family. See PSR at ¶ 59. Sundays

in particular were an opportunity for the family to congregate around food and music, to spend

time with one another. Guadalupe Cornejos, Ms. Gonzalez’s aunt, took care of Ms. Gonzalez


       5
           Ms. Gonzalez also has two older step-siblings, with whom she does not have a relationship.

                                                     6
          Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 7 of 100




when she was a child. See Exh. 2 (Letter from Guadalupe Cornejos). Ms. Cornejos remembers

Ms. Gonzalez as a “happy baby and well-behaved child as she got older,” who enjoyed “sleeping

over [Ms. Cornejos’s] house to play with her cousins.” See Exh. 2 (Letter from Guadalupe

Cornejos). Growing up, Ms. Gonzalez enjoyed all school subjects, but preferred “reading and

science like hands on projects.” See Exh. 2 (Letter from Guadalupe Cornejos). Indeed, Ms.

Gonzalez’s aunt describes her as being an outspoken child who enjoyed sharing her opinions in

class. See Exh. 2 (Letter from Guadalupe Cornejos). Ms. Cornejos describes Ms. Gonzalez as a

generous child, constantly aware of the impact showing empathy could have on the lives of

others:

          She did not like when kids bullied other kids, she would stand up for them. She
          wanted to be many things when she grew up. She sometimes said she wanted to
          be a doctor to be able to help people. She was always helpful and caring. And
          sometimes she would say she wanted to be a lawyer to be able to stand up for
          people and fight for their rights. She was just so intelligent at such a young age.
          Johanna wanted to also be her own boss and have a business of some sort like
          clothing line she loved to dress in style and was like “my clothes will be for
          everyone and they will look great.”

See Exh. 2 (Letter from Guadalupe Cornejos).

          Melissa Ruiz Oseguera, Ms. Gonzalez’s cousin, remembers her childhood with Ms.

Gonzalez as one full of games and sleepovers. See Exh. 3 (Letter from Melissa Ruiz Oseguera).

Melissa suffers from dyslexia and recalls that Ms. Gonzalez would “help [her] with homework

and reading.” See Exh. 3 (Letter from Melissa Ruiz Oseguera). Ms. Gonzalez used to encourage

Melissa to be an ambitious person and not to allow her dyslexia to “defeat [her] from getting

ahead in life.” See Exh. 3 (Letter from Melissa Ruiz Oseguera). Ms. Gonzalez applied this same

fervor to her own academic pursuits. Indeed, while attending a year of school in Michoacán,

Mexico when she was approximately 11 or 12 years old, Ms. Gonzalez was recognized for her

                                                  7
        Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 8 of 100




excellent behavior, and maintained a 9.6 (out of 10) grade point average. See Exh. 4, at 1

(Certificates and Grades).6

        Early on, Ms. Gonzalez demonstrated an interest in helping others and in building

relationships. In her letter to the Court, Ms. Gonzalez’s aunt, Marcela Becerra, shares that

“when Jessica was young, she used to help her siblings with their homework every day after

school, she was and still is a second mother for them. [S]he is responsible for instilling in them

the love for books and reading.” See Exh. 5 (Letter from Marcela Becerra). Still, now, Ms.

Gonzalez enjoys helping her nieces and nephews with their education. As Ms. Becerra explains

in her letter:

        [Ms. Gonzalez] has the strength to help others regardless of the situation in which
        she is at, she is on top of everything related to her children, she tries to call us
        every day, a couple of months ago my son had to do a project about the solar
        system, [i]n fifteen minutes of the call, she gave him many ideas, [s]he guided
        him and supported him to do something different, the result was incredible.

See Exh. 5 (Letter from Marcela Becerra).

        At her middle school in California, Ms. Gonzalez received the School Service Award for

her “outstanding service to the Staff and Students of Castle Park Middle School.” See Exh. 4, at

2 (Certificates and Grades). Mireya Villa, who has known Ms. Gonzalez for twenty-five years,

highlights that Ms. Gonzalez was always a “very good student,” and that her grades led her to

become part of the Associated Student Body (“ASB”), which only admitted “the best students.”

See Exh. 6 (Letter from Mireya Villa). Ms. Villa describes Ms. Gonzalez as “a girl who always

liked to turn in her homework and work clean and above all well done to earn good grades,”

        6
          When she was 11 or 12 years old, Ms. Gonzalez attended one year of middle school in
Michoacán, Mexico, while living with her maternal aunt. See PSR at ¶ 59. Following the end of the
academic year, Ms. Gonzalez returned to the United States and continued her education in California,
before relocating to Mexico when she was approximately fifteen years old. Id.

                                                 8
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 9 of 100




states that Ms. Gonzalez “received awards and recognitions [that] made her a better student,” and

recalls that Ms. Gonzalez “always like[d] school.” See Exh. 6 (Letter from Mireya Villa). Ms.

Gonzalez was also recognized by the ASB for her service and her performance as the ASB’s

Business Manager. See Exh. 4, at 3 (Certificates and Grades). Her leadership led ASB to

recognize her once again for being meticulous, an exemplary leader, and a student with ethics.

See Exh. 4, at 4 (Certificates and Grades). Castle Park Middle School also recognized Ms.

Gonzalez’s outstanding citizenship. See Exh. 4, at 5 (Certificates and Grades). Ms. Gonzalez’s

dedication and discipline earned her excellent grades, finishing eighth grade with a 3.97 grade

point average. See Exh. 4, at 6 (Certificates and Grades).

       Ms. Gonzalez knew that achieving an education would open many doors for her and

would provide her with opportunities to improve her life and the life of her loved ones. When

Ms. Gonzalez was approximately 15 years old, she moved to Mexico to live with her maternal

grandparents and attend school. See PSR at ¶ 59. Even though she had moved to Mexico, Ms.

Gonzalez continued to visit her family in California. During her visits to California, Ms.

Gonzalez would visit with her aunt, Azucena Oseguera, who describes Ms. Gonzalez as

hardworking, independent, and “extremely family-oriented.” See Exh. 7 (Letter from Azucena

Oseguera).    In Mexico, Ms. Gonzalez attended Colegio Ingles and Instituto Ausubel in

Michoacán, where she continued her dream of attaining higher education. See Exh. 4, at 7-24

(Certificates and Grades).

       In 2004, Ms. Gonzalez graduated and received her diploma from Thomas Jefferson High

School in Guadalajara, Jalisco, Mexico. See PSR at ¶ 66. While a student at Thomas Jefferson

High School, Ms. Gonzalez achieved third place in the Finance Director category for the


                                                9
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 10 of 100




school’s business competition. See Exh. 4, at 25 (Certificates and Grades). Ms. Gonzalez and

her team also earned third place in the Best Finances Team category.           See Exh. 4, at 26

(Certificates and Grades).

       After graduating from high school, Ms. Gonzalez was admitted to the Instituto

Tecnológico y de Estudios Superiores de Occidente (“ITESO”), where she pursued a degree in

Marketing. See PSR at ¶ 66. Ms. Gonzalez’s college friend, Ernesto Romero Lopez, describes

Ms. Gonzalez as “a very nice and respectable person[,] excellent as a human being, very

intelligent, tenacious in her studies, disciplined, honest, humble, [and] charismatic.” See Exh. 8

(Letter from Ernesto Romero Lopez).

       Ms. Gonzalez was 17 years old when she began dating Julio Alberto Castillo, the father

of Ms. Gonzalez’s two children. See PSR at ¶ 58. While a college student at ITESO, Ms.

Gonzalez got pregnant with her first child. Her friend Alejandra Canseco Villegard describes her

friendship with Ms. Gonzalez, and Ms. Gonzalez’s first pregnancy in her letter to the Court:

       I [have been] friends with [Ms. Gonzalez] for fifteen years, we met through a
       friend on common and we became friends since then[.] [S]he was just starting
       college and I was still in High School . . . when she became pregnant with her first
       [child.] I was with her through the process, even though she was very young, I
       could tell she was dying to be a mother and I thought she had made a bad decision
       becoming pregnant at the time since it would made it more difficult for her to
       finish her college career, but she was a role model for me because she persevered
       and she is dedicated, although she was young, she showed me that you can do
       everything you set your mind to and when people are disciplined, they can attain
       anything. To me she is an exemplary mother, responsible, sweet, and
       understanding.

See Exh. 9 (Letter from Alejandra Canseco Villegard).          “Even through pregnancy, [Ms.

Gonzalez] continued to work on her degree and finish college.”         See Exh. 10 (Letter from

Guadalupe Oseguera). Indeed, Ms. Gonzalez was the first woman in her family to earn a college


                                               10
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 11 of 100




degree.     See Exh. 11 (Letter from Deyanira Gonzalez).         Ms. Gonzalez’s cousin, Arlette

Oseguera, who now works as an administrative assistant at the Hilltop School for teenage

mothers after starting at the facility as a security guard, states that Ms. Gonzalez “got educated

really young and has always been a person that wants more out of life.” See Exh. 12 (Letter

from Arlette Oseguera). Arlette recalls the impact Ms. Gonzalez has had on her personal life, as

well as on the development of her own work ethic:

          I lived with [Ms. Gonzalez] for some time in Mexico and she helped me lose
          weight when I was struggling really bad. She always made sure that I didn’t lose
          focus on my goal and keep pushing. I reached my goal and lost all the weight. I
          was very happy that I didn’t lose sight of my goal with her help of course. She
          also helped me get a job while living with her and I was very thankful. I worked
          at a beauty salon. It was my first job and I learned a lot. I also made sure to
          strive for more there starting as a person who cleans to being in charge of the
          register and making sure the employees get paid and also pay our vendors. This is
          why I have a great work ethic.

See Exh. 12 (Letter from Arlette Oseguera).

          Ms. Gonzalez’s educational achievements have positively impacted her family. Ms.

Gonzalez’s aunt, Azucena Oseguera, shared that Ms. Gonzalez “motivated [her] three girls to get

an education and go to college.” See Exh. 7 (Letter from Azucena Oseguera). In their letters of

support, Ms. Gonzalez’s cousins explain how she has impacted their lives. Ms. Gonzalez’s

cousin, Guadalupe Oseguera, shares:

          Through my cousin, I was inspired to make teaching my career choice. She has
          told me to live in service of others and help others to grow; to give back to the
          community and help society. As a hardworking woman, she has been an
          incredible role model for me and everyone.

See Exh. 10 (Letter from Guadalupe Oseguera).           Ms. Gonzalez’s cousin, Yadira Campos,

graduated from medical school in 2011, and is currently employed by the County of Riverside

for the County Hospital and Clinics. See Exh. 13 (Letter from Yadira J. Campos). In her letter

                                                 11
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 12 of 100




to the Court, Ms. Campos shares that Ms. Gonzalez inspired her to continue working in her

nursing career, even after becoming a mother at a young age, and also inspires Ms. Campos’s

children:

       Jessica has always been my motivation, due to her continuing her education as she
       takes care of herself and her family. Jessica has always encouraged my kids to
       focus on school and get the career they wish for. Jessica has been a great role
       model for my daughter, and my daughter always looks forward to [Jessica]
       visiting California to have conversations about educations and careers.

       Jessica is a very respectful, loving, and caring wom[a]n. Jessica is loved by all of
       us younger cousins, nieces, and nephews. When Jessica comes to California to
       visit her priority is to spend family time with all of us. [That] I now have the
       career in nursing is due to her great examples. She was my motivation to
       continue my career even when I had my daughter at a young age.

See Exh. 13 (Letter from Yadira J. Campos). Ms. Gonzalez also inspired her cousin Veyra

Rangel, who is currently studying architecture at ITESO:

       [Jessica] was one of my biggest examples to follow, and for all the upcoming
       generations in my family, because she was the first woman in our household to
       finish a college career even while she was pregnant of her first child, which could
       not have been easy.

       I highly value [Jessica’s] personality because both in her professional and
       personal life she is a responsible woman, honest, creative, positive. Strong, full of
       faith. In difficult times she has always been of great support for our family.

See Exh. 14 (Letter from Veyra Rangel).

       Although Ms. Gonzalez lives far away from her family in California, she has cultivated

and maintained strong ties and relationships with her family there. Ms. Gonzalez’s cousin

Arlette explains that “[w]hen [Ms. Gonzalez] comes to California, she always lets [her family]

know she is coming ahead of time so [they] can get together.” See Exh. 12 (Letter from Arlette

Oseguera). Arlette states: “We usually do like [a] family BBQ and just hang out and also make



                                                12
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 13 of 100




sure that our kids also get together and have the same connection that we have. See Exh. 12

(Letter from Arlette Oseguera).

       Humberto López, Ms. Gonzalez’s uncle who has worked in the architecture design and

construction industry for over twenty years, recalls meeting Ms. Gonzalez fourteen years ago,

when he was dating Ms. Gonzalez’s aunt, his now wife. See Exh. 15 (Letter from Humberto

López). In his letter to the Court, Mr. López shares how Ms. Gonzalez’s perseverance has set an

example for his children:

       Around the time I met Jessica, she was pregnant with her first child[.] She was
       about to finish college and being pregnant was never an obstacle for her. Jessica
       finished her degree and set an example for my children that when you are
       determined and work hard you can always achieve your goals.

       For all these years that I have known Jessica, she has been nothing else but joy
       and love; always loved and respected by all her cousins and nephews. Although I
       only see Jessica when she visits California once or twice a year, we always have
       family gatherings and try to keep each other up to date with our family. Jessica is
       family oriented. My daughters call her “auntie” and love having her around. The
       last time we saw each other, Jessica gave ten dollars to each of my children so
       they could go buy sweets at the corner store.

See Exh. 15 (Letter from Humberto López).

       Ms. Gonzalez’s godson C.C.A. shares his special bond with Ms. Gonzalez in his letter to

the Court:

       I address you with all due respect to tell you that my godmother is a good person
       and she has always taken care of me and has taught me to value what I have and
       has always supported me in everything she always sent to my tennis tournaments.

       She has taken care of me as her own son and has always supported me and help
       me with school and to believe in god she is a very good person and has always
       help people in need with gifts and foods and she also takes care of me and my
       siblings.




                                               13
      Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 14 of 100




See Exh. 16 (Letter from C.C.A.).       Ms. Gonzalez’s nephew, Emiliano Chaidez Alvarado,

explains that Ms. Gonzalez has always taken care of him, “she was like a second mother to me,

and the aunt that I love the most, and I miss her very much.” See Exh. 17 (Letter from Emiliano

Chaidez Alvarado). Ms. Gonzalez’s niece, J.M.O.G., expresses:

       I know [Ms. Gonzalez] because we are related she is my aunt and I have known
       her my whole life what I can say is that she a good person she is sweet with me
       and my siblings and she loves us very much and we love her back [she] always
       treats her children well and is very sweet with them since she has been gone my
       cousins have been sad and we are too we miss her a lot too she used to work so
       much for the comfort of her children [she] is very happy, attentive and friendly
       with others [she] always treated us well and her children cannot be happy without
       her.

See Exh. 18 (Letter from J.M.O.G.).

       In 2019, Ms. Gonzalez’s marriage came to an end, due in part to the verbal abuse she

suffered from her husband. See PSR at ¶ 58. Before her arrest in 2020, Ms. Gonzalez worked as

a self-employed event planner. See PSR at ¶ 69. In her letter to the Court, Alma Ruiz Velasco, a

homemaker from Guadalajara, shares that she met Ms. Gonzalez when she and her family hired

Ms. Gonzalez to host events. Ms. Velasco had a good impression of Ms. Gonzalez’s work ethic

during Ms. Velasco’s family’s events:

       [Ms. Gonzalez] would personally go to the events to supervise the work and make
       sure that everything ran smoothly. She was always very pleasant and respectful
       with us as her clients as well as her employees. I could tell that there was a good
       work environment between her, and her employees and it was reflected in their
       great customer service and the way they treated others.

See Exh. 19 (Letter from Alma Ruiz Velasco). In her letter to the Court, Ms. Velasco also shares

Ms. Gonzalez’s dedication to her children:

       If I had to describe Mrs. Jessica Johanna Oseguera Gonzalez I would like to say
       that she is a good person, punctual, ambitious, helpful, follows through and very
       humble. But above all she is an excellent mother of two children, that I have also

                                               14
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 15 of 100




        had the pleasure to meet. I could tell that she was not only good in her career, but
        she was even a better person as a mother. Her children reflect her excellent
        upbringing by being well educated and respectful. This can only be the result of
        an education of a great woman. On one occasion she told me the following words
        I will never forget, “I work every day of my life for my children. I work so I can
        give them the tools so that they can be good people and live their lives happy and
        in peace.”

See Exh. 19 (Letter from Alma Ruiz Velasco).

        Ms. Gonzalez is a very caring and kind person, which has resulted in many of her event

planning clients becoming her friends. Anahi Zamora Robles is a nutritionist and mother and

describes her experience with Ms. Gonzalez as an event planner, and later as a friend, in her

letter to the Court:

        I met Ms. Jessica Johanna Oseguera Gonzalez when I hired her for my child’s
        party two years ago. Since the beginning she showed me that she was extremely
        responsible, dedicated to her work, punctual, very positive and humble.

        She was very organized in her work. On the day of the event, you could see she
        was a humanist and she was very respectful towards her employees. From that
        day onward our friendship started, and I had the opportunity to get to know her.

        I remember particularly, one day on January 6th, she invited me to an event to help
        some underprivileged people in a regional public hospital. We brought them
        blankets, food and we comforted the families who had loved ones at the hospital.

See Exh. 20 (Letter from Anahi Zamora Robles).

        Bianca Correa Ibarra met Ms. Gonzalez through common friends and through their

children’s mutual friendship. See Exh. 21 (Letter from Bianca Correa). Ms. Correa describes

Ms. Gonzalez as “an excellent mother and human being, she is a person that worries about the

well-being of others, always trying to help others when she can.” See Exh. 21 (Letter from

Bianca Correa).        Ms. Correa “hired [Ms. Gonzalez’s] event planning services for certain

occasions and her employees and herself had impeccable service and were very responsible,


                                                15
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 16 of 100




observing the way [Ms. Gonzalez] treated her employees she was always cordial and respectful.”

See Exh. 21 (Letter from Bianca Correa).

       Ana Elizabeth Cruz, the owner of a beauty salon and single mother of two children,

describes her relationship with Ms. Gonzalez, which grew from professional to personal:

       I met [Ms. Gonzalez] when she came to my business to ask about certain up dos
       and see some of our work to see I she liked it. We exchanged numbers and I let
       her know I would send her some photos of our work. This is how we started to
       speak and eventually with time started to develop a more personal relationship.
       She has always been a very nice and friendly person that radiates a very positive
       energy. Thanks to these qualities we were able to develop a friendship and today
       I consider her a friend.

       As I got to know more [about Ms. Gonzalez] personally and became closer to her,
       I started to learn that she is a person that always lends a hand to anyone in need,
       whether that person is friend or stranger. With me, she was always helpful. Due
       to my job and responsibilities as a business owner, I suffer from a lot of stress.
       When I was going through a hard time, I knew I could count on Jessica to speak
       about my problems and she was always able to cheer me up and make me feel
       better. She was always very good at helping me solve my problems, whether
       those were personal problems or problems in my career. Her words would
       motivate me to keep pushing.

See Exh. 22 (Letter from Ana Elizabeth Cruz).

       Ms. Gonzalez’s respect towards others extended beyond her work as an event planner.

Her kindness and ability to listen are characteristics that stand out in the letters written by the

employees and entrepreneurs of the local businesses Ms. Gonzalez frequented. Rafael Olivares

Rodriguez opened his own butcher shop in Tlaquepaque, Jalisco when he was only 19 years old.

See Exh. 23 (Letter from Rafael Olivarez Rodriguez). Ms. Gonzalez has been a patron of his

store for more than eight years.    See Exh. 23 (Letter from Rafael Olivarez Rodriguez). Mr.

Rodriguez describes Ms. Gonzalez as “a kind person, attentive, patient, educated and caring for

others, acts that she portrayed upon arrival to my establishment, where she always waited for her


                                                16
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 17 of 100




turn, greeted everyone and addressed everyone with respect.” See Exh. 23 (Letter from Rafael

Olivarez Rodriguez). Mr. Rodriguez adds:

       The employees at my establishment always wanted to serve her because of her
       courtesy and because she always tipped the dispatchers, always talked with the
       employees and greeted them, [she] knew all the employees by name and in many
       occasions supported more than one, she would do that because in conversations
       with them they would express a need, an example is when one of them told her
       [the employee] had a newborn and did not have many resources to dress the
       newborn, in her next visit Ms. Jessica gifted [the employee] objects and her
       children’s belongings as a gesture of support.

See Exh. 23 (Letter from Rafael Olivarez Rodriguez). Itzel del Carmen Olivares Rodriguez, a

social worker and Mr. Rodriguez’s sister, who has also been helping at Mr. Rodriguez’s shop as

a cashier for over six years, shares her positive experiences with Ms. Gonzalez:

       I met Mrs. Jessica Johanna Oseguera Gonzalez in my place of work [she is] a very
       friendly, educated, down to earth, and respectful person, she has been our client
       for as long as I have been helping my brother with his business. When she came
       to the business, she would always have a positive attitude greeting all the
       employees in a respectful and friendly manner. Throughout the years I have been
       able to have many conversations with her, and I have seen her empathy and
       solidarity towards others, she even participated in different activities related to
       charity in a parish that is located a few blocks away from the business, [I]
       remember on one occasion one of our clients expressed to us that they were
       collecting funds to give to people in need and [Jessica] immediately registered to
       donate food and other products that were on the list. It is those actions that allow
       me to express and refer to [Jessica] as a generous person and with a moral
       compass.

See Exh. 24 (Letter from Itzel del Carmen Olivares Rodriguez).

       Like the Rodríguezes, Luis Edgar Diaz Lara met Ms. Gonzalez because she was a patron

at his place of work. See Exh. 25 (Letter from Luis Edgar Diaz Lara). Mr. Lara’s job was “to

serve [Ms. Gonzalez] and take her orders at the restaurant.”      See Exh. 25 (Letter from Luis

Edgar Diaz Lara). From their interactions, Mr. Lara emphasizes that Ms. Gonzalez “is an

excellent person, always pleasant, smiling and that motivated us to continue working in the best

                                               17
         Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 18 of 100




way since it was a pleasure to serve her.” See Exh. 25 (Letter from Luis Edgar Diaz Lara). Mr.

Lara also shares a memory of Ms. Gonzalez that has stuck with him through the years: “[O]n

one occasion a low income family arrived at the restaurant [and] Ms. Jessica invited them to

have food and at the end she let them know if they needed anything they could look her up, these

details and memories will always be on my mind.” See Exh. 25 (Letter from Luis Edgar Diaz

Lara).

         An account of Ms. Gonzalez’s background and characteristics would be incomplete

without sharing how impactful Ms. Gonzalez’s friendship has been to many of her friends.

Thanks to Ms. Gonzalez’s support, her friends have overcome several challenges. For example,

Alejandra Rodriguez, a pediatric dentist in Jalisco, Mexico, had a dentist-patient relationship

with Ms. Gonzalez, which grew into a friendship.            See Exh. 26 (Letter from Alejandra

Rodriguez). Ms. Rodriguez has known Ms. Gonzalez since 2006 and shares her impressions of

Ms. Gonzalez as a patient, but also as a friend:

         As a dentist on a professional level, I can attest that Jessica is an honest person,
         punctual, responsible, friendly, easygoing, disciplined and always follows the
         written recommendations. As a friend I describe Jessica as having two big
         passions: her children and her career. As a mother she is completely independent,
         respectable, structured and organized. She has to be these things to be able to
         juggle between being a mom and a professional.

         Her most important value is to raise her children with love, discipline and respect.
         These can be reflected in the son’s personalities, in their academic achievements,
         her athletic achievements but more importantly they are kind, respectful and
         educated. Professionally, she is an entrepreneur, unstoppable and her own critic.

See Exh. 26 (Letter from Alejandra Rodriguez). Also in her letter to the Court, Ms. Rodriguez

recounts a difficult moment in her life and how meaningful and impactful Ms. Gonzalez was

during that time:


                                                   18
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 19 of 100




        I had a very big loss. I lost my first baby when I was 27 weeks pregnant. Jessica
        without having strong friendship ties at the time, visited me at the hospital. She
        was so moved for what happened and what I was going through. To me that was
        an invaluable moral and spiritual support. She was always there showing me
        empathy and worry not only for my loss but also because my life was also at risk.
        To me these actions are invaluable, and she earned all of my love and respect as a
        person.

See Exh. 26 (Letter from Alejandra Rodriguez).

        Ms. Gonzalez also provided invaluable emotional support to Ismael Gutierrez, a cattle

rancher who met Ms. Gonzalez at one of his grandson’s birthday parties, as his grandchildren are

friends with Ms. Gonzalez’s children. See Exh. 27 (Letter from Ismael Olivares Gutierrez). Mr.

Gutierrez recalls the “first time [Ms. Gonzalez] visited [Mr. Guetierrez’s family at his ranch she

was] a very friendly and attentive person. [She] would always bring something to share to [Mr.

Gutierrez’s] family gatherings, she has an ability to socialize easily, and she is always eager to

help others, therefore she has gained the esteem of [Mr. Gutierrez’s] entire family.” See Exh. 27

(Letter from Ismael Olivares Gutierrez).      After Mr. Gutierrez and Ms. Gonzalez met, Mr.

Gutierrez’s health deteriorated, and Ms. Gonzalez accompanied his family through the process.

See Exh. 27 (Letter from Ismael Olivares Gutierrez). Mr. Gutierrez recounts this difficult time in

his letter to the Court:

        [Jessica] would always talk to everyone with respect, she is very empathetic and
        shares her feelings with others, she is very attentive towards others, I remember
        when I had some heart issues and I had to be hospitalized for several weeks, it
        was during that time that Mrs. Jessica was attentive with my family, showing
        solidarity and companionship, I remember on several occasions she went with my
        wife to the hospital, she offered to help me pay for some medicine I needed, thus I
        reiterate her affection and care towards my family, as well as her good intentions
        and generosity.

See Exh. 27 (Letter from Ismael Olivares Gutierrez). Another friend of Ms. Gonzalez, Judith

Rodriguez, recounts in her letter that Ms. Gonzalez was by her side during Judith’s mother’s

                                                19
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 20 of 100




illness. See Exh. 28 (Letter from Judith Rodriguez). Ms. Rodriguez shares: “[T]o comment on

one of many recent experiences I have with Jessica, the day my mom got ill until the day my

mom died she was always by my side and looking after my children supporting me like the good

friend, of noble heart, and humble that is Jessica.” See Exh. 28 (Letter from Judith Rodriguez).

Ms. Gonzalez’s mother recalls similar altruistic and supportive behavior from her daughter:

       I remember that one Christmas Jessica led a fund collection between her friends
       to buy bicycles and toys for the children of an impoverished neighborhood and it
       was very emotional to see the children’s happy faces, as they said they would
       have never imagined receiving a gift for Christmas. Other times various families
       got together, Jessica’s friends would make tamales and delivered them to people
       who were sleeping at hospitals taking care of their ill at the hospital, because they
       were people of scarce resources and did not have money to buy food every day.

See Exh. 1 (Letter from Rosalinda Gonzalez Valencia).

       Ms. Gonzalez has also maintained strong friendships across geographical distances.

Gabriela Canseco, a mother and homemaker, has known Ms. Gonzalez since the early 2000’s

and currently lives in Canada. See Exh. 29 (Letter from Gabriela Canseco). Ms. Canseco states

that “[d]uring the years [she and Ms. Gonzalez] have been friends, Jessica has been nothing but a

positive influence in both my sister’s life and mine . . . . She conducts herself in a polite and

considerate manner, her humbleness reaches out to the most in need and she genuinely cares for

the collective well-being.” See Exh. 29 (Letter from Gabriela Canseco). Ms. Canseco describes

several occasions on which Ms. Gonzalez has supported her in her letter to the Court:

       A few years ago, [Jessica] helped organize my daughter’s birthday party and she
       was focused, respectful and detail[] oriented. She helped make everyone feel
       taken care of. The kids had a great time and were very thankful. While
       celebrating the party, Jessica was always calm[] and attentive, she would laugh
       with everyone and helped with the kids beyond expectation.




                                                20
         Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 21 of 100




         Jessica likes to socialize, and her altruism always comes to show. I can honestly
         say that Jessica holds one of the best hearts out there and that everything she does
         comes from love.

         Jessica has always been there for whoever is in need, speaking for myself I can
         recall a few times when I felt devastated because of the distance and living in a
         different country. She would always listen to me and offer me a shoulder to cry.
         When in Mexico she would organize get togethers and surprise us in order to
         cheer me up. She often goes out of the way to make sure everyone is happy.

See Exh. 29 (Letter from Gabriela Canseco).

         Ms. Gonzalez’s faith has been a cornerstone of her life, and a guidepost for how she has

handled difficult personal and family situations. Father Jose Aguayo met Ms. Gonzalez five

years ago, while her family was going through a challenging experience with her seven-year-old

niece. See Exh. 30 (Letter from Father José Aguayo). Father Aguayo recalls the beginning of

his relationship with Ms. Gonzalez, and how Ms. Gonzalez has grown in faith in his letter to the

Court:

         I have known Mrs. Jessica Johanna for five years the relationship started due to a
         mass celebration that her friends asked about the health of a young family
         member [of Jessica] that has suffered an accident, it was an anguish[ing] situation
         due to the dangerous situation that the little girl was going through, right then I
         had the time to speak a lot with [Jessica] about topics such as faith, our purpose in
         life, [Jessica] opened her heart and I believe I have necessary arguments to give
         my opinion about a person outside of the legal judgment she had received, please
         I ask you to accept these words kindly.

         During the time that I have known [her] I invited her to participate in a group to
         learn the word of God where they discuss topics about faith, [she] has always
         shown interest, [she] is a very nice person, an excellent mother, a philanthropist
         woman, I had to participate with her in one of her initiatives that was to bring
         food to families of people who were hospitalized in the Hospital Civil de
         Guadalajara, where you can find people who are in so much pain; [she] supported
         any initiative in favor of others like a retreat for girls with terminal cancer that it
         was a whole human and spiritual experience; I am convinced that your family ties
         do not define you, and we all have the opportunity to change, Jessica Johanna has
         been transformed a lot as a person, it has been an spiritual process, she has never
         been a bad person, but she has grown a lot spiritually and humanely, if you give

                                                   21
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 22 of 100




       her the opportunity to show you the person she truly is she will not let you or
       myself your servant who believes in it firmly and that’s why I write it down.

See Exh. 30 (Letter from Father José Aguayo). Angelica Zamora, one of Ms. Gonzalez’s friends

from the Bible Study group described by Father Aguayo, recalls Ms. Gonzalez “participat[ing] in

charitable work that the bible study organized such as helping girls with terminal cancer,

bringing food to people in need and other charities,” and describes Ms. Gonzalez as “a woman

who is thirsty to learn God’s word and to help others.” See Exh. 31 (Letter from Angelica

Zamora). Fray Jose Daniel Acosta Flores is a member of the Franciscan Missionaries of the

Good Shepherd in Jalisco, Mexico. See Exh. 32 (Letter from Fray Jose Daniel Acosta Flores).

Mr. Flores describes Ms. Gonzalez as “a positive person for our congregation because she spends

most of her time, with her two children, participating in all of our events for people in need and

supporting disaster relief events.” See Exh. 32 (Letter from Fray Jose Daniel Acosta Flores).

Mr. Flores goes on to describe Ms. Gonzalez’s dedication to her faith:

       She has always demonstrated our congregation a great affection, and she is an
       example of family union. I must emphasize that she is a very responsible sister of
       the Church, committed to her ideals and purposes, of right intentions, available
       and [with a] persevering spirit. The search for truth, the community’s wellness,
       and serving the Kingdom of God have led her to continue preparing herself with
       determination, dedication, generosity, and good spirit.

See Exh. 32 (Letter from Fray Jose Daniel Acosta Flores).

       Ms. Gonzalez’s sister, Laisha Michelle Oseguera Gonzalez, also emphasizes Ms.

Gonzalez’s faith and her work for those in need in her letter to the Court:

       I consider my sister is a great woman, mother, sister and a great human being
       because I remember she has worried for all the people around her and not only for
       her family or those she knows she has always liked to share what she has with
       those who have nothing and she is someone very close to God, every Sunday she
       went to mass and has always been a person of faith. Jessica is like my second
       mom because all of my life she has been present and has unconditionally

                                                22
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 23 of 100




        supported me and cared for me, she is a mother close to her children and
        completely committed to them [she] has known how to educate them and guided
        them through a good path just like her, she is a very hardworking person in
        whatever she is doing or whatever her goal is.

        It is important for you to know that Jessica has always love helping those in needs
        I have assisted many times with her at hospitals or very poor colonies and help
        those along with others to collect food, toys for kids, or blankets during the cold
        weather season, even during Christmas or Child’s Day [she] has instilled in her
        children, nieces, and family that you do not need to worry about yourself and your
        needs that you need to open your eyes and see how you can help those around you
        even a little, a grain of salt helps more than doing nothing.

See Exh. 33 (Letter from Laisha Michelle Oseguera Gonzalez).

        Salvador Llamas, a medical school student and family friend, recalls that he met Ms.

Gonzalez “during difficult times for [Ms. Gonzalez’s family], a seven-year old cousin of Jessica

was in an induced coma because she was in an accident, the girl was in a critical state.” See Exh.

34 (Letter from Salvador Llamas). Mr. Llamas describes Ms. Gonzalez’s strong support of her

family, as well as other families in need, in his letter to the Court:

        Personally, [I] perceived Johanna was a strong woman, she was one of the only
        persons capable of holding her tears and confront the doctors, she is very formal
        when she speaks, she likes to research about topics unknown to her to be able to
        speak with good reason. Durant that period in the hospital she was always there
        accompanying her uncles, cousins, and friends, always looked for time to be
        present besides being a mother and a professional. I know she is a very positive a
        person and can transmit that happiness to other people, she likes doing social
        work because in the hospital she learned of a family that needed to liquidate their
        account and she and many others supported the cause.

See Exh. 34 (Letter from Salvador Llamas). It was also at the hospital that Ms. Gonzalez’s met

José Manuel Nunez Yepez, who works as a nurse. See Exh. 35 (Letter from Jose Manuel Nunez

Yepez). Mr. Yepez has known Ms. Gonzalez for over seven years, and, though they met when

Mr. Yepez treated one of Ms. Gonzalez’s friends at the hospital, their friendship grew. See Exh.

35 (Letter from Jose Manuel Nunez Yepez). Mr. Yepez describes Ms. Gonzalez has a “very

                                                  23
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 24 of 100




friendly person” who has supported him when he most needed it, and who “deserves the best.”

See Exh. 35 (Letter from Jose Manuel Nunez Yepez).

       As demonstrated above, the letters submitted to the Court are replete with descriptions of

Ms. Gonzalez’s service to others. Esteban Joel Ramirez, an accountant who has known Ms.

Gonzalez for over seven years, reflects on how anyone who crossed Ms. Gonzalez’s path

benefitted from her empathy:

       On one occasion we were driving around, I was driving, she was the passenger, at
       a red light I realized that she was looking at less fortunate children and all of the
       sudden she told me to stop the vehicle and to wait, she got off the car and went to
       the children then she got them inside my truck, and we took them to a store to buy
       them some clothes and shoes. It was then when I realized how wonderful she is
       and what great human being [she is] to me.

See Exh. 36 (Letter from Esteban Joel Ramirez). Mr. Ramirez describes Ms. Gonzalez as “a

friend, an excellent human being, nice, always with a smile on her face and in a good mood.”

See Exh. 36 (Letter from Esteban Joel Ramirez). Blanca Estela Reyes, a homemaker and mother

of three children, met Ms. Gonzalez seven years ago in a cooking class. See Exh. 37 (Letter

from Blanca Estela Reyes Ramos). Ms. Reyes recounts that after their first class together, Ms.

Reyes and Ms. Gonzalez became good friends and “have participated together in different

activities related to gastronomy.” See Exh. 37 (Letter from Blanca Estela Reyes Ramos). Ms.

Reyes describes Ms. Gonzalez’s warm and optimistic disposition in her letter to the Court:

       In the different classes that we took together [she] always showed me a good
       disposition and very collaborative, she is really good at socializing with others,
       she likes to share things and on many occasions she offered to help me so that I
       could finish my tasks during the cooking lessons. [She] always showed a very
       respectful attitude towards everyone who was part of the lessons, [she] was very
       focused on the activities reflecting commitment and punctuality. [It] was very
       nice to spend time with her [she] made you laugh and transmitted a lot of
       tranquility with her presence, I consider her hardworking and an honest person.


                                                24
      Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 25 of 100




See Exh. 37 (Letter from Blanca Estela Reyes Ramos).

       Ms. Gonzalez and her oldest child share a love for soccer, and she is part of a mothers’

soccer team. Her teammate Martha Margarita Cota Ruiz describes Ms. Gonzalez as “a friendly

person, with a great character and who loves helping others. She is a trustworthy person that

makes you feel comfortable and gives you advice when you have any problem.” See Exh. 38

(Letter from Martha Margarita Cota Ruiz). Ms. Ruiz has also had the opportunity to observe Ms.

Gonzalez with her children, and states: “I met her children in the [soccer] fields because they

used to love watching her mom play, their interaction was always loving and calm. Sharing with

them I realized they followed their mom’s example being kind to others.” See Exh. 38 (Letter

from Marta Margarita Cota Ruiz). María de los Angeles Cortés, a marketing professional and

another of Ms. Gonzalez’s teammates, describes Ms. Gonzalez as “a kind and educated person

towards all the team members and me, always cooperating and helpful in every way.” See Exh.

39 (Letter from Maria de los Angeles Cortes). Celina Velazquez, a mother of four children who

has known Ms. Gonzalez for more than five years through their soccer team, describes her

comradery with Ms. Gonzalez:

       [Ms. Gonzalez] demonstrated to be an excellent teammate and a great athlete.
       One time, during a soccer match, our team was doing poorly and we started
       complaining about our poor performance. We yelled at each other, we insulted
       each other because we were losing. I remember Jessica tried to calm us, Jessica
       spoke with us during halftime and to us we were wrong for doing that that being a
       team was not about pointing out who was doing things wrong but to improve and
       that insults were not leading us anywhere, only to ridicule ourselves with the other
       teams who were watching the match. We came back after the halftime very
       motivated by her words and even though we did not win the game we left happy
       for having played as a team and for having supported ourselves with good words.
       I knew that day that Jessica had a very big and sweet heart and that she would
       soon become one of my dearest friends.



                                               25
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 26 of 100




        As time went by, I got to know her personally, as a friend she gives good advice
        and is always helping those who need it the most. We became closer and I started
        to get to know her as a family woman where I discovered that she was the best
        mother since she was always attentive to her sons’ needs and I was also able to
        see how she got along with her sisters and I can tell you that she is very sweet
        with them supporting their decisions when they were good ones and reprimanding
        them if the decisions were bad. I was also able to see how she was as an aunt I can
        assure you that there was little difference in how she treated her sons and nieces
        and nephews, she always had a very peaceful personality and was sweet to the
        kids.

See Exh. 40 (Letter from Celina Velazquez). Ms. Gonzalez is also involved in boxing, and her

trainer Javier Leon Saavedra, who was a professional boxer for fourteen years and has been

training Ms. Gonzalez for over five years, explains that “her best quality is that she is a good

person therefore we have established a great friendship, not only with me, but also with all of her

classmates at the boxing gym because she has a gift of being a good friend and partner, since she

has a great number of friends, all of us at the gym consider her an upstanding individual, an

honest, decent person and a good mother, as we have seen the care and love towards her

children.” See Exh. 41 (Letter from Javier Leon Saavedra).

        Ms. Gonzalez is a committed and dedicated mother to her children and actively

participates in her children’s education. Maria Guadalupe Garcia Reyes, a psychologist and

children’s teacher met Ms. Gonzalez through Ms. Gonzalez’s children’s participation in a course

taught by Ms. Reyes, which focused on teaching “emotional intelligence for the development of

skills like self-knowledge, self-control, decision-making, positive thinking, social conscience[,]

and children’s interpersonal relationships.” See Exh. 42 (Letter from Maria Guadalupe Garcia

Reyes). Ms. Reyes describes her relationship with Ms. Gonzalez and Ms. Gonzalez’s dedication

to her children in her letter to the Court:



                                                26
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 27 of 100




        It was among these activities where I had the pleasure of meeting Ms. Jessica
        Johanna Oseguera González, who since the first moment behaved in a kind
        manner and interested in her children’s welfare, the reason why she enrolled them
        in the program I lectured. All the time the children attended their sessions
        constantly demonstrating their mom’s responsibility and commitment. Ms. Jessica
        always demonstrated an interest in the integral development of her children,
        looking to learn in the sessions how to strengthen the communication and the
        positive education with them. The [children] always conducted themselves
        adequately during the sessions, they are attentive children, empathetic and with a
        great capacity to build relationships with others.

See Exh. 42 (Letter from Maria Guadalupe Garcia Reyes).

        In addition to her own love of soccer, Ms. Gonzalez saw soccer as an opportunity to

instill discipline in her older child. See Exh. 9 (Letter from Alejandra Canseco Villegard). Ms.

Gonzalez knew that the sport would give her child the “tools and abilities that would help him in

his life, like teamwork, learning to cope with frustration, and hard work to achieve his life

goals.” See Exh. 9 (Letter from Alejandra Canseco Villegard). One of her child’s coaches, Juan

Carlos Vasquez Garcia, has known Ms. Gonzalez for approximately ten years. Mr. Garcia

recalls that Ms. Gonzalez was “a woman dedicated to her children, since I was her [child’s]

soccer coach, I always saw her during the practices and games supporting her [child], always

kind and respectful with all the people present at the tournaments and practices.” See Exh. 43

(Letter from Juan Carlos Vasquez Garcia).

        Ms. Gonzalez’s older child also plays soccer at school, in addition to the child’s academic

responsibilities.   See Exh. 44 (Letter from Oswaldo Vazquez).           Oswaldo Vazquez, Ms.

Gonzalez’s older child’s physical education teacher, oversaw Ms. Gonzalez’s child’s

participation as part of the school’s representative team and the elementary school’s escort,

which is “considered an honor group in our section and for the school.” See Exh. 44 (Letter from



                                                27
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 28 of 100




Oswaldo Vazquez). Mr. Vazquez recalls Ms. Gonzalez’s participation in her children’s school

events in his letter to the Court:

        I[n] my opinion and it seems like Ms. Jessica was always a person that was
        collaborating to do any event where her help was requested, always demonstrated
        good character, kindness and a lot of disposition.

        Like the time [the school] requested [Jessica’s] son to participate in conferences
        celebrated at the school’s facilities once a year, where great compromise is
        required from parents because it’s during the day and after school hours, to be
        able to have a team to exercise and train, she was there during all that
        presentation, with great disposition, and did not leave the place until her son
        finished the training session.

        In the honor group previously mentioned, the students have to honor the flag
        every 15 days, and they are required to be there 45 minutes before the rest of the
        students, and her son was always present in time and form, and she was there
        most of the time to see her son’s participation, which was at least during one
        school cycle, that her son participated in that group.

        Among the school events children participate from at school, we have a festival
        that requires much preparation time, and where most of the parents do not like to
        be involved and Ms. Jessica being the group’s collaborator, helped with the
        organization, ensemble, and decorations of her group’s event stands, with
        kindness and respect at all times.

See Exh. 44 (Letter from Oswaldo Vazquez).

        Ms. Gonzalez understands fully the magnitude of her actions, and her punishment has

been underway and severe since February 2020. In her letter to the Court, Ms. Gonzalez

explains the momentous guilt she feels due to the profound and negative affects her actions have

had on her family, especially her children:

        This has been one of the hardest experiences of my life. I have been away
        from my children. I have never been separated from them before. Not being
        able to hug them, to smell them, to wake up next to them, to give them my
        blessing before they go to bed or when they wake up, simply to watch them grow
        every day, hurts a lot. That is why today I ask for forgiveness, and say, without
        hesitation, that I regret everything I did that may have caused any harm. Today,


                                               28
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 29 of 100




       more than ever, it is clear to me that I should have paid more attention to my
       actions and my actions’ consequences.

                                        *      *       *

       Being isolated has given me the opportunity to think about my past, my childhood,
       and my life with my family and my children. Being by myself has made me feel
       upset and angry at myself for the choices I have made. My children have always
       been my priority, but spending this much time by myself makes me question the
       things I took for granted. When I am on the phone with my family and friends, I
       feel like all I want to do is cherish memories of the good times I had with them.

                                        *      *       *

       All this time has been really hard and has made me reflect on what I have done. I
       am very sorry. I ask Your Honor to have mercy on my sentence. I know that I
       made a mistake, but I have learned from it and will never repeat it. As a mother, I
       ask you to give me a second chance to start over. I ask you to give me a second
       chance to raise my children and see them grow into a woman and a man of good.
       I want to give them a calm life, with no pain, with no bad things. I want to raise
       them and protect them.

       I feel ashamed and feel that I have failed my mother and my children because I
       caused us to be separated. I told them I would never be away from them. I have
       no words to explain to my children when I will be able to see them again. My
       youngest child, my daughter, does not understand why I have been away for so
       long and why I have not been able to come home.

See Exh. 45 (Letter from Jessica Johanna Oseguera Gonzalez). Ms. Gonzalez’s children have

been deeply affected by their mother’s absence. Ms. Gonzalez’s oldest child writes:

       My mom, my sister, and I were always inseparable. She used to accompany us
       everywhere and was always by our side when we needed her. I knew that besides
       being my mom, I could always count on her as a friend, to tell her everything that
       was happening to me. Since she is gone my sister feels sad just like me. My mom
       besides helping us, always helped those in need. She always taught us values and
       to treat other people with respect. Without my mom my sister and I feel alone and
       without her.

See Exh. 46 (Letter from J.F.C.O.). Ms. Gonzalez’s younger child, writes to the Court with the

moments she most misses sharing with her mother:


                                               29
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 30 of 100




       [I] miss my mom very much.
       [I] want her to come back to us already.
       [I] miss her kisses and hugs and her saying goodnight.
       My mom is the best mom in the world.
       [She] reads me books and plays with me.
       [She] helps me with homework.
       [She] makes me food that’s why I ask you with all of my heart that you bring her
       back to me.
       So she can take care of me because I am small.
       I am 5 years old and I miss her I ask God that [s]he comes back soon thank you for
       listening blessings.

See Exh. 47 (Letter from J.J.C.O.). Being away from her family during a global pandemic has

been an additional stressor on Ms. Gonzalez:

       The uncertainty of how COVID-19 might affect my family has made this time
       even more difficult. Not knowing whether my family might get sick and what
       might happen to them while I am isolated so far away from them makes me feel
       completely helpless. All I can do is pray to the Lord for his blessings and to watch
       over my family. Both of my grandparents were infected with COVID-19 over the
       past year, and I learned about it while being in jail. My grandparents are like a
       mother and a father to me. I could not help them, and I felt like I was just another
       number in the facility. My grandfather also had a stroke, and had to have surgery.
       There was nothing I could do to help my grandfather recover, except for praying.
       My mother also contracted the COVID-19 virus while I have been incarcerated.
       My mother is taking care of my children, and I was afraid that my children would
       also be infected. I was concerned about my mom’s health and not being with here
       made it worse because I was worried that there would be no one to take care of my
       children.

See Exh. 45 (Letter from Jessica Johanna Oseguera Gonzalez). Ms. Gonzalez must also worry

about her own susceptibility to contracting COVID-19 while incarcerated. Although she has

received her vaccine, “even a vaccine with seemingly adequate efficacy, pace, and coverage may

be insufficient to alter the fundamental population dynamics that produce high disease

prevalence.” See Exh. 48 (Barsky A B., J., Reinhart, E., et al., Vaccination plus Decarcertaion—

Stopping Covid-19 in Jails and Prisons, New England Journal of Medicine, (Apr. 19, 2021),

https://www.nejm.org/doi/full/10.1056/NEJMp2100609).          Indeed, a study conducted in

                                               30
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 31 of 100




Massachusetts jail with more than 130 cases of COVID-19 found that less than half of the

detained individuals volunteered for vaccination. Id. According to the New England Journal of

Medicine, in the United States prison context, “even a vaccine with 90% efficacy will leave

many people at ongoing risk for Covid-19, given the extraordinarily high rate of transmission in

jails and prisons attributable to rampant overcrowding, inadequate testing and health care, high-

volume daily inflow and outflow of staff and detainees, lack of personal protective equipment,

and normalized systematic neglect of the welfare of incarcerated people.” Id.

       Apart from the stress of being away from her family during a global pandemic, the

isolation caused by her nearly round-the-clock solitary confinement because of COVID-19 has

had a real, substantial, and incredibly difficult impact on Ms. Gonzalez during the past fifteen

months she has spent in custody. Ms. Gonzalez describes her life as an inmate during the

COVID-19 pandemic in her letter to the Court:

       Being incarcerated is hard. Being in solitary confinement for more than a year
       is even harder. If you are not mentally strong, you start to struggle. No family
       visitation, lack of basic services like laundry or haircare, and no outside recreation
       for over a year due to COVID-19 makes incarceration almost unbearable.

       Because of the pandemic, for over a year, we were in lockdown for 23 hours a
       day. Since we only had one hour outside of our cells, we had to prioritize talking
       to our family on the phone, cooking food, and showering. I did not care if I did
       not eat; my priority was to talk to my family, hear how they were doing, and learn
       about my children’s day.

       It is hard to be in a room looking at a wall for 23 hours a day. I have no one to
       talk to because I am alone in my cell. I can hear people talking to themselves, and
       I watch them walking around in circles inside their cells. I have tried to pass the
       time through exercise, drawing, reading, and doing the courses that we have on the
       tablets that the facility provided us for school. I just try to keep myself busy, but
       there are times that I break down. I find myself talking to my pictures and to
       myself. Sometimes I feel like I am going to lose my mind.



                                                31
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 32 of 100




See Exh. 45 (Letter from Jessica Johanna Oseguera Gonzalez). As stated in her letter, Ms.

Gonzalez has tried to cope with over a year of 23-hour lockdown by engaging in activities like

reading and taking educational courses on the facility-provided tablets. See PSR at ¶ 67. Ms.

Gonzalez also participates in the Free Minds Book Club, a program offered at the Correctional

Treatment Facility. Id. at ¶ 64. Kelli Taylor is the Co-founder of the Free Minds Book Club &

Writing Workshop, a “nonprofit introducing teens and adults at the DC Jail to the transformative

power of books and creative writing, mentoring them throughout their incarceration and into

reentry so that they might pursue and achieve positive educational and life goals,” which has

served more than 1,700 incarcerated individuals since 2002. See Exh. 49 (Letter from Kelli

Taylor). Ms. Taylor describes Ms. Gonzalez’s dedicated involvement in the virtual book club in

her letter to the Court:

        Jessica has been extremely engaged in our program. She consistently reads all of
        the titles assigned, submits answers to posted discussion questions and completes
        writing assignments. In addition to the Women’s Book Club assigned reading,
        Jessica has also been requesting, reading and participating virtually in the book
        club for Spanish-speaking individuals on a men’s unit. Her writing demonstrates
        thoughtfulness, creativity, compassion, intellectual curiosity, and a strong
        motivation to pursue positive personal growth.

See Exh. 49 (Letter from Kelli Taylor). The strength of the connection Ms. Gonzalez has made

through the Free Minds Book Club is clearly demonstrated by Ms. Taylor’s commitment to

providing support to Ms. Gonzalez, even if she is sentenced to a period of incarceration that is

not based in Washington, D.C. See Exh. 49 (Letter from Kelli Taylor).

        Although Ms. Gonzalez’s participation in the Free Minds Book Club has been a positive

experience, the lockdown conditions at the Correctional Treatment Facility have caused

tremendous stress on Ms. Gonzalez directly by impacts on her personal health, as well as


                                               32
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 33 of 100




indirectly, through the stress Ms. Gonzalez has witnessed from her fellow inmates. As Ms.

Gonzalez explains:

       Being incarcerated has also affected my physical health. For the first time in my
       life, I started having issues with my thyroid during my incarceration. I have not
       ever had an issue with my thyroid before, and I do not know if those issues were
       caused by the stress of being incarcerated alone for 23 hours a day. We did not
       have access to nail clippers until October 2020. I had to use the corner of my bed
       as a nail file. In the beginning, we were not getting our laundry done. We could
       not change our sheets or towels for two or three weeks. I know the people in the
       facility were doing their best to protect us from COVID-19, but it made my
       isolated incarceration even more difficult.

                                        *      *       *

       It is hard to see other inmates suffering from mental health issues, gaining
       weight, and struggling because not all of us have the ability to stay strong being
       in a room 23 hours a day. I have seen the burden the lockdown has had on all of
       us and the anxiety it has caused. Being around mentally unstable people is hard
       on me because I have never been in that environment before. I have learned to
       understand where they come from, see life from a different point of view, to
       appreciate and value life, and help and support the ones going through
       emotional difficulties. I always tell them to be strong and to try to manage the
       situation.

See Exh. 45 (Letter from Jessica Johanna Oseguera Gonzalez).

       The extreme 23-hour lockdown to which Ms. Gonzalez was subjected for over a year was

a national anomaly. See Exh. 50 (Peter Jamison, “An ‘insane’ coronavirus lockdown two miles

from the Capitol, with no end in sight,” THE WASHINGTON POST (Apr. 19, 2021),

https://www.washingtonpost.com/dc-md-va/2021/04/19/dc-jail-lockdown-covid/). According to

the Washington Post, such “extreme confinement has been adopted at other jails and prisons

during the pandemic as a temporary, last-ditch measure. But the District’s lockdown differed in a

crucial way: It never ended.” Id. Instead, “[f]or almost 400 straight days, the entire population

of the D.C. jail has been subjected to what experts say is essentially a form of mass solitary


                                               33
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 34 of 100




confinement – without some of the basic services afforded even to those in solitary during normal

times.” Id. “[H]ealth experts and advocates for the incarcerated say that protective impulse has

evolved into a grave human rights abuse as days and weeks have turned to months of around-the-

clock confinement, either alone or with a cell mate.” Id. Craig Haney, a psychology professor at

the University of California, Santa Cruz, has studied the psychological effects of solitary

confinement. Id. According to Haney, a “year of ‘23 and 1’ lockdown would ordinarily be

reserved for those who commit extraordinary breaches of prison rules, most likely involving acts

of violence.” Id.

       Ms. Gonzalez has been an exemplary inmate during her 15 months of incarceration in

these extreme conditions. On October 8, 2020, she participated in the initial phase of the

Women’s Reentry COVID 19 Tablet Program. See PSR at ¶ 67. She took and passed classes on

Work Essentials and Money Essentials in 2021. Id. And, she was awarded third place in the

Department of Corrections Voluntary Service Appreciation Contest, a facility-wide art contest.

Id. Still, she must contend with the “psychological and physical harms that such prolonged

isolation can cause,” which can include depression, anxiety, and an “erosion of a sense of self,”

all of which can “last well after an inmate’s release.” See Exh. 50.

       According to the Washington Post, “officials at a half-dozen correctional systems said the

kind of across-the-board restrictions in place at the D.C. jail had either never been used or used

only as a short-term approach to suppress infections. One official outside the nation’s capital,

speaking on the condition of anonymity to avoid publicly attacking correctional colleagues,

offered a frank assessment of the District’s approach: ‘That’s insane.’” Id. Yale University

Professor of Medicine and Public Health and infectious-disease physician Jaimie Meyer, who has


                                                 34
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 35 of 100




“served as an expert witness in lawsuits across the country brought by incarcerated people over

inadequate coronavirus controls” found that the D.C. jail is the “only system she examined that

has adopted a continuous 23-hour lockdown since early in the pandemic.” Id. According to

Meyer, “[t]emporary lockdown made sense. This extended lockdown doesn’t make sense . . .

This isn’t meant to be a forever strategy.” Id.

       Neither Ms. Gonzalez nor her counsel criticizes the D.C. Department of Corrections’

response to the COVID-19 pandemic. In fact, Ms. Gonzalez had intended to file an additional

motion seeking release due to lack of access to her counsel, but she and counsel concluded that

such a motion would have been unfounded, because the Department of Corrections staff regularly

made her available for video meetings with counsel. The Department of Corrections staff has

been extremely responsive and diligent in responding to counsel’s inquiries, and in scheduling

frequent video visits for counsel and Ms. Gonzalez.         Ms. Gonzalez understands that the

Department of Corrections has been faced with an unprecedented event, and officials made the

decisions they felt were necessary to safeguard inmates and staff against the COVID-19

pandemic. The conditions under which Ms. Gonzalez has lived for the past 15 months, however,

must be taken into account when determining a just and reasonable sentence in this case.

       In early May, the Correctional Treatment Facility shifted from a 23-hour lockdown to a

22-hour lockdown. Even though Ms. Gonzalez now has two hours per day outside of her cell,

“[t]his small amount of time still forces [Ms. Gonzalez and the other inmates] to prioritize

between talking with [their] family and taking care of [their] other basic needs.” See Exh. 45

(Letter from Jessica Johanna Oseguera Gonzalez). Also, even with the transition to a 22-hour




                                                  35
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 36 of 100




lockdown, Ms. Gonzalez still has no access to in-person or video visits with her family. As she

explains in her letter:

        Being away from my children, not having the opportunity to see them, hug them,
        and kiss them due to the lockdown is really hard. I have been trying to keep
        praying to God to give me strength to handle this situation. It has also been very
        difficult to receive mail from my family. My family sent me Christmas cards last
        year, and I did not receive them until February of this year.

See Exh. 45 (Letter from Jessica Johanna Oseguera Gonzalez). Ms. Gonzalez closes her letter to

the Court by emphasizing her acceptance of responsibility for her actions:

        It has been a year and three months of learning, pain, anguish, analyzing what is
        good and what is not, and allowing myself to start over and live in peace. I have
        had time to think about my actions, and I understand what I did was wrong, and I
        know, without hesitation, that I will never make the same mistake again. I ask
        for Your Honor’s mercy.

See Exh. 45 (Letter from Jessica Johanna Oseguera Gonzalez).

        A careful reading of the letters of support demonstrates that Ms. Gonzalez is a woman

who worked hard to achieve an education and provide for her children. These letters portray a

strong woman of faith7 who always practices empathy and love for others. Ms. Gonzalez

profoundly cares for her loved ones and deeply regrets the harm she has caused them. She has

also suffered the extremely negative effects of living in nearly 24-hour solitary confinement for

over a year. Given this, and given Ms. Gonzalez’s history and personal characteristics, we

respectfully submit that a sentence of time served represents a just sentence while also satisfying

the goals of the SRA.




        7
         On the morning just prior to her arrest, Ms. Gonzalez attended Ash Wednesday mass, which
marks the beginning of the penitential Lenten season.

                                                36
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 37 of 100




       C.       The Kinds of Sentences Available (18 U.S.C. § 3553(a)(3)).

       Since the Guidelines are now advisory, the sentencing table and the restrictions on

probationary sentences, sentences of home confinement, and split sentences in USSG §§ 5A,

5B1 and 5C1 are also advisory.

       D.       Pertinent Policy Statements (18 U.S.C. § 3553(a)(5).

       We are unaware of any pertinent policy statements issued by the Sentencing Commission

that should be specially considered in determining Ms. Gonzalez’s sentence.

       E.       The Need to Avoid Unwarranted Sentence Disparities Among
                Defendants With Similar Records Who Have Been Found Guilty of
                Similar Conduct (18 U.S.C. § 3553(a)(6)).8

           Section 3553(a)(6) directs sentencing judges to consider “the need to avoid

 unwarranted sentence disparities among defendants with similar records who have been found

 guilty of similar conduct.” As set forth below, a sentence of time served will avoid these

 unwarranted sentencing disparities.

                1.     Legal Analysis

       A 51-month sentence, as recommended by the government and the USPO, would result

in a severe sentencing disparity between Ms. Gonzalez and similarly situated defendants. As

demonstrated by the 47 cases analyzed below, comparably situated defendants received an

average 15-month reduction from their government-recommended sentences, with more than

50% of the reductions resulting in a below-Guidelines sentence. Considering Ms. Gonzalez’s

conduct when compared to the defendants in the cases below, a reduction of far more than 15

       8
         The documents corresponding to the docket entries in this section total 2,486 pages. For this
reason, counsel has not filed these documents as Exhibits to Ms. Gonzalez’s Memorandum in Aid of
Sentencing. Should the Court or the government request copies of any of the below-referenced case
documents, counsel will provide the documents in hard-copy or via electronic transmission.

                                                 37
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 38 of 100




months is warranted, as Ms. Gonzalez’s conduct is not nearly as severe as that of the other

defendants.

       In United States v. Sanchez, Case No. 07-cr-20587 (S.D. Fla.), the defendant was

charged, along with her husband, Fernando Melciades Zevallos Gonzales, with one count of

Conspiracy to Violate the Kingpin Act (21 U.S.C. § 1904(c)(2)), eight counts of violating the

Kingpin Act (21 U.S.C. §§ 1906(a), 1904(b)(1), (c)(1)), one count of Money Laundering

Conspiracy (18 U.S.C. § 1956(h)), six counts of Money Laundering (18 U.S.C. §§

1956(a)(1)(B)(1), (2)), and a Forfeiture Allegation (18 U.S.C. § 982). See Dkt. No. 1. Sanchez

ultimately pleaded guilty to only one count of conspiracy to violate the Foreign Narcotics

Kingpin Designation Act (“the Kingpin Act”). See Dkt. No. 93, at 1. The remaining 15 charges

were dismissed by the government.        Id.   Nonetheless, the government clarified that the

conspiracy and money laundering charges were dismissed only based on the plea agreement

between the parties and “reject[ed] any suggestion that its dismissal of the money laundering

counts in the indictment should be read as a proclamation of the defendant’s innocence.” See

Dkt. No. 62, at 1.

       Sanchez’s actions were far more egregious than the conduct underlying the charges

against Ms. Gonzalez. Sanchez’s husband and co-defendant, Mr. Zevallos Gonzales, founded

Peru’s largest airline, AeroContinente. See ECF 49, at 11. At the time he and his wife were

charged in the United States, Mr. Zevallos Gonzales was “serving a 20-year prison sentence in

Peru for 2005 drug trafficking and money laundering convictions. Id. He was ordered to pay a

$29 million fine for conspiring to ship more than 3 tons of cocaine to Mexico . . . .” Id. Sanchez

was alleged to have “caused the execution of four wire transfers totaling approximately


                                               38
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 39 of 100




$1,408,402.99 . . . from a lawyer’s trust account . . . to bank accounts in Lima, Peru of the two

shell corporations that the [she and her husband] controlled.” Id. Ms. Gonzalez was not charged

with wiring drug proceeds.        Id.   Finally, any consideration of Ms. Gonzalez’s familial

connections, even if relevant, would not call for a greater sentence than time served, as Sanchez

was sentenced to probation. Id.

       Ms. Gonzalez’s conduct involved acting in a managerial capacity at a sushi restaurant for

roughly 28 months and registering and owning the trademarks of three OFAC-designated

entities. Ms. Gonzalez registered the trademark for Las Flores Cabañas in June 2012, Mizu

Sushi Lounge in May 2012, and Tequila Onze Black in February 2012. See ECF 214 at ¶¶ 14,

16, 18. Ms. Gonzalez registered these trademarks, which remain active for a period of ten years,

three years before OFAC designated the underlying entities on September 17, 2015. See 80 Fed.

Reg. 57,433 (Sep. 23, 2015). Ms. Gonzalez also granted a power of attorney in October 2009 to

an individual who registered the trademark for J&P Advertising. See ECF 214 at ¶ 12. Ms.

Gonzalez’s grant of this power of attorney occurred six years before the entities in the

Superseding Indictment were designated by OFAC.          Sanchez’s conduct in support of her

husband’s shell corporations, including her deposit of $100,000 of checks written by Zevallos

into her account, and her transfer of over a million dollars of illegal real estate transaction

proceeds stand in stark contrast to Ms. Gonzalez’s employment at a sushi restaurant and

registration of trademarks that significantly pre-dated the OFAC designations of the entities in

the Superseding Indictment.

       Unlike Sanchez, Ms. Gonzalez was not charged with money laundering. Indeed, the

materials produced by the government in discovery do not support a finding of money laundering


                                                39
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 40 of 100




in this case. Paul Dopp, CPA/CFF/ABV, CVA, CFE is the “Senior Managing Director in the

Atlanta office of the forensic accounting practice of B. Riley Advisory, a national specialty

financial advisory services firm with over 130 professionals in offices through the United

States.” See Exh. 51, at 4 (B. Riley Forensic Accounting Report). Mr. Dopp is a “Certified

Public Accountant (‘CPA’) licensed in the state of Georgia, a member of the American Institute

of Certified Public Accountants (‘AICPA’) and the Georgia Society of CPAs[, he is] Certified in

Financial Forensics (‘CFF’) and Accredited in Business Valuations (‘ABV’), specialty

credentials awarded by the AICPA as well as a Certified Valuation Analyst (‘CVA’) designated

by the National Association of Certified Valuation Analysts (‘NACVA’)[, and he is] a Certified

Fraud Examiner (‘CFE’) designated by the Association of Certified Fraud Examiners (‘ACFE’).”

Id.   Mr. Dopp has “over 35 years’ experience in the area of forensic accounting, the

quantification of complex financial damages, investigation of business disputes, corporate

internal investigations, financial fraud investigations, funds tracing, business valuations, and

financial analysis consulting.” Id.

       B. Riley Advisory Services performed an analysis of financial records and bank

statements provided by the government in discovery for the time period of 2013 through 2017.

Id. at 1. Based on his review of the discovery provided by the government and from his

analyses, education, experience and training, Mr. Dopp found that the “volume of the monthly

bank account activity was consistent with the levels of receipts and disbursements for a small

business.” Id. at 2. In addition, Mr. Dopp “reviewed the available monthly sales tax reports for

the restaurants [identified in the Superseding Indictment], bank account activity reports, and

general ledger reports and confirmed that the sales tax reports remitted monthly to the Mexican


                                              40
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 41 of 100




federal tax authorities were consistent with the bank statement deposits and general ledger

reports relating to revenues.”   Id. at 3.   Indeed, the financial documents produced by the

government “did not have a significant increase in receipts” or “any marked increase in cash

deposits or payments” as would be expected in a money laundering scheme. Id. at 4. Instead,

Mr. Dopp made the following findings:

       The observed bank transactions appear to reflect typical restaurant activity such as
       payroll and food and beverage purchases. The amounts of these transactions,
       individually and in aggregate, were small and inconsistent with money laundering
       activity. We noted that the accounts appear to have borrowed funds from time to
       time to cover payroll and/or sales tax payments. These were quickly repaid to the
       lender when American Express deposited debit/credit card sales into the business
       account. The loan account activity was via transfers rather than cash.

Id.

       Ultimately, Mr. Dopp concluded that “[t]he bank account activity reviewed and

analyzed was inconsistent with the attributes of money laundering.” Id. at 2 (emphasis added).

Indeed, Mr. Dopp observed that “[t]he magnitude of the amounts processed through the bank

accounts were in amounts significantly smaller than any bank accounts I have investigated in my

experience in connection with allegations of money laundering activity.” Id.

       The Indictment against Sanchez and Zevallos marked the first time a violation of the

Kingpin Act was charged. See Exh. Dkt. No. 74, at 13. In determining Sanchez’s sentence in

this first-impression Kingpin Act case, the Court applied U.S.S.G. § 2S1.1(a)(2), the Guideline

provision for money laundering offenses, which resulted in a 12 to 18 month recommended

sentence. Id. at 4. The Court sentenced Sanchez to three years of probation. Id. Given the vast

difference in the severity of Ms. Gonzalez and Sanchez’s conduct, and the fact that the




                                               41
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 42 of 100




government’s evidence would not have supported any finding of money laundering activity

involving Ms. Gonzalez, a sentence of time served is appropriate here.

           On April 1, 2021, Victor Mones Coro was sentenced in United States v. Victor Mones

Coro, Case No. 19-cr-144 (S.D.N.Y.). See Dkt. No. 195, at 3. The agreed-upon total offense

level in Coro was 27, three levels higher than the recommended total offense level in this case.

Coro received a sentence of 55 months, which was 15 months below the low end of his

Guidelines range. A variance greater than 15 months is warranted here, because a review of the

facts of Coro makes clear that his conduct was far more pronounced than the conduct engaged in

by Ms. Gonzalez. That said, neither counsel, nor Ms. Gonzalez, in making this argument, is

seeking to minimize the seriousness of her crimes.

           Coro was charged with facilitating and directing a scheme to provide flight services to

Specially Designated Narcotics Traffickers (“SDNTs”). In furtherance of this scheme, Coro

provided private charter flights to “prominent members of Venezuela’s President Nicolas

Maduro’s inner circle,” whom OFAC sanctioned in February 2017. See Dkt. No. 200-1, at 3.

Coro’s Florida-based company, American Charter Services (“ACS”), provided between 20 to 25

flights in furtherance of Maduro’s re-election campaign, resulting in the illegitimate seizure of

Venezuela’s Presidency. Id. Coro agreed to a 4-level role enhancement for being an organizer

or leader of the charged scheme. Here, the government is not seeking any such enhancement,

stating:

           In particular, the Government is not seeking an aggravating role enhancement
           pursuant to § 3B1.1 of the Sentencing Guidelines. As charged in the Superseding
           Indictment, and as admitted in the Statement of Facts that accompanies this
           Agreement, the Defendant was a sole administrator and an “officer, director, or
           agent of an entity” within the meaning of 21 U.S.C. § 1906(a)(2). The definition
           of an “officer, director, or agent” under that section, however, is not coextensive

                                                   42
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 43 of 100




       with the definition of an “organizer or leader” or “manager or supervisor” of
       criminal activity within the meaning of § 3B1.1 of the Sentencing Guidelines, and
       under the particular facts and circumstances of this case, the Government has
       agreed not to seek that enhancement here.

See ECF 213, at 3 n.1. The “government is also not seeking an adjustment for obstructing or

impeding the administration of justice pursuant to § 3C1.1 of the Sentencing Guidelines, and the

government does not believe that such and adjustment is warranted by the facts and

circumstances of this case.” Id.

       Ms. Gonzalez was a part-owner and the sole administrator of J&P Advertising, S.A. de

C.V. and JJGON, S.P.R. de R.L. de C.V. (“JJGON”). See ECF 214. JJGON was never a

functioning entity. For a little over two years, she acted as the manager of Kenzo Sushi, a sushi

restaurant. Id. She registered, co-registered, or granted a power of attorney to register, four

trademarks. Id. Although both Ms. Gonzalez and Coro knowingly engaged in transactions with

designated entities or designated individuals, Coro took further steps to conceal his actions.

“[Coro] and his co-conspirators used code names, falsified flight manifests and invoices,

communicated over encrypted messaging applications, received cash flown in from Venezuela,

and accepted wire transfers from a front company tied to the sanctioned Venezuelan leaders.”

See Dkt. No. 200-1, at 4. Coro even instructed one of his pilots to lie to law enforcement,

falsified flight manifests and invoices, and directed other employees to provide services to

OFAC-sanctioned individuals. Id. 38.

       Furthermore, the effects of Coro’s actions significantly differ from Ms. Gonzalez’s

actions. ACS was based in the United States, and Coro’s scheme involved multiple jurisdictions,

millions of dollars of flight services, and “the evasion of sanctions and aviation regulations.” See

Id. at 4. Coro provided flight services to Lopez Bello, a front man for former Venezuelan Vice

                                                43
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 44 of 100




President El Aissami who has been sanctioned for laundering drug proceedings, from the

Dominican Republic to Turkey and Russia. Id. at at 23. Venezuelan leaders traveled to Russia

“to obtain financial support for circumventing U.S. sanctions efforts. Id. at 40. Additionally, as

part of his scheme, Coro undermined the integrity of the United States’ financial system when he

accepted payments in his U.S.-based bank account from a foreign front company linked to the

sanctioned Venezuelan leaders, in order to bypass the system’s controls. Id. at 38. In Ms.

Gonzalez’s case, all of the entities identified in the Superseding Indictment were based in

Mexico. The government has not produced any evidence that Ms. Gonzalez’s profits from

engaging in the charged transactions with designated entities totaled even a fraction of Coro’s

millions of dollars in illegal transactions.

        Coro’s disregard of OFAC’s sanctions and his conduct that directly assisted Maduro’s

illegitimate election and fraudulent presidency weighed heavily on Venezuelans and

disproportionately impacted international efforts to restore Venezuela’s democratic values. Id. at

37.   Indeed, “Maduro and his regime have abused their power by committing heinous

extrajudicial killings and imprisoning and threatening opposition politicians who challenge his

authority.” Id.

        Coro’s total offense level was 27, resulting in a range of 70 to 87 months imprisonment.

See Dkt. No. 137, at 23.        The applicable fine range for Coro’s offense was $25,000 to

$5,000,000. See Dkt. No. 200-1, at 33. Coro was sentenced to 55 months imprisonment. See

Dkt. No. 133, at 1-4, 8. Thus, Coro received a 15-month reduction from the bottom of his

Guidelines range. Given the stark contrast between Coro’s actions – aiding in the illegitimate




                                               44
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 45 of 100




election of a despotic foreign leader – and Ms. Gonzalez’s, a sentence of time served here is

appropriate.

       According to § 2M5.1, an offense level 26 applies if “national security controls or

controls relating to the proliferation of nuclear, biological, or chemical weapons or materials

were evaded;” or if “the offense involved a financial transaction with a country supporting

international terrorism.” See U.S.S.G. § 2M5.1(a)(1)(A). The typical actions of defendants

sentenced under this Guideline, therefore, significantly differ from those of Ms. Gonzalez.

       For instance, in United States v. Ali Soofi, Case No. 16-cr-825 (S.D.N.Y.), the defendant

acted as a broker on behalf of Iranian clients, including a high-ranking military official in the

Iranian Revolutionary Guard Corps (“IRGC”), previously designated as a Specially Designated

Global Terrorist. See Exh. 52 (Dec. 15, 2017 U.S. Department of Justice Press Release). Soofi

sought to purchase and ship military items like “helicopters, high-tech machine gun parts, and

military vehicles from the United States to Iran” and was sentenced to 32 months imprisonment

and a year of supervised release. Id. In short, Soofi was sentenced to 19 months less than the

government’s recommended sentence despite the fact that he supported IRGC, a group with

extensive military presence and support for terrorist groups like “Hezbollah, Hamas, and the

Taliban.” Id.

       United States v. Resit Tavan, et al., Case No. 17-cr-122 (E.D. Wis.), is another case

where the defendant was sentenced to a term significantly below the government’s

recommendation. In Tavan, the defendant used his business based in Turkey to supply military

equipment to Iran’s military forces. See Dkt. No. 73, at 25-26. Tavan also signed a contract to

design and build a High-Speed Composite that provided clearance for Iran’s missile system. Id.


                                               45
      Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 46 of 100




Tavan’s base offense level was 26. Id. at 4. Unlike Tavan, Ms. Gonzalez was never involved in

preparing or designing weapons of mass destruction.        Notwithstanding, the district court

sentenced Tavan to 28 months imprisonment. See Dkt. No. 87, at 2. This is thirteen months less

than the sentence recommended by the government here.

       Defendants who actively participated in the furtherance of Iran’s terrorist actions have

also received sentences below what the government is recommending here. In United States v.

Erdal Akova, et al., Case No. 12-cr-220 (N.D. Ga.), Akova had an ownership position with a

company based in Turkey. See Exh. 53 (2018 U.S. Department of Commerce Report on Foreign

Policy-Based Export Controls). Akova allowed the use of his company to ship epoxy to an

Iranian government-owned company that had been previously designated by the U.S.

Department of Treasury as a proliferator of weapons of mass destruction. Id. This epoxy is

highly sought after by the Iranian government, because it is used to repair old helicopters that

were made before the Iranian Islamic Revolution. See Dkt. No. 1, at 1-2. Akova was sentenced

to concurrent terms of 36 months on each of his two charged counts. See Dkt. No. 49, at 1-2.

       In United States v. Behzad Pourghannad, et al., Case No. 13-cr-507 (S.D.N.Y.), the

defendant shipped thousands of kilograms of carbon fiber from the United States to Iran,

knowing the carbon fiber would produce nuclear centrifuge rotors and nose cones for ballistic

missiles essential to Iran’s weapons of mass destruction program. See Dkt. No. 21, at 9. In that

case, the government recommended a sentence of 50 months, one month below the 51-month

sentence recommended by the government here.         Id. at 19.   Pourghannad was ultimately

sentenced to a term of 20 months imprisonment, 30 months less than the government’s




                                              46
          Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 47 of 100




recommendation. A below-Guidelines sentence of time served for Ms. Gonzalez, therefore, is

reasonable and would avoid an unwarranted sentencing disparity.

          In United States v. Arash Sepehri, Case No. 16-cr-81 (D.D.C.), the defendant owned and

managed a company in Iran sanctioned for procuring parts for Iran’s nuclear program. These

parts included “night vision materials, satellite thrusters and control systems.” See Dkt. No. 30,

at 3. Sepehri’s illegal transactions totaled more than $10 million and promoted the proliferation

of a nuclear program that jeopardizes the security and foreign policy interests of the United

States.    The government told the sentencing judge that the illegally exported parts were

“dangerous and [could] facilitate the death of numerous people, including potentially U.S.

service personnel, in military operations inside and outside Iran.” Id. at 8. Sepehri’s Guidelines

range was calculated to be 46 to 57 months. See Dkt. No. 20, at 3-4. Although the government

recommended a period of imprisonment consistent with the Guidelines, in February 2019, Judge

Rosemary Collyer sentenced Sepehri to 25 months imprisonment. Given this, a sentence of time

served here is reasonable.

          In United States v. Olaf Tepper, Case No. 18-75 (N.D.N.Y.), the defendant founded a

company he then used, for over 10 years, as part of a conspiracy to export $1 million in turbine

parts from the United States to Iran. Unlike Ms. Gonzalez, the defendant in Tepper received a

two-level enhancement for his role as a founder and managing director of the company. See Dkt.

No 29, at 3.      Without a plea agreement, Tepper pled guilty to conspiring to violate the

International Emergency Economic Powers Act (“IEEPA”) and the Iranian Transactions and

Sanctions Regulations (“ITSR”). Id. at 1. The government recommended a sentence of 57




                                                47
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 48 of 100




months, but the district court ultimately sentenced Tepper to 24 months imprisonment – a 33-

month downward variance from the bottom of Tepper’s Guidelines range.

       Similarly, in United States v. Mahin Mojtahedzadeh, Case No. 19-cr-235 (N.D.N.Y.), for

several years, the defendant leveraged her management position with her employer to illegally

export millions of dollars of turbine parts from the United States to Iran, helping to “keep the

lights on” in a country the United States has sanctioned for years for its support of terrorism. In

Mojtahedzadeh, the government requested a sentence at the lower end of the Sentencing

Guidelines range.     See Dkt. No. 30, at 3.         The district court declined to follow this

recommendation and, instead, imposed a sentence of time served. This was 32 months less than

the bottom of the Guidelines range, which was 46 months, and 37 months less than the

government’s recommended sentence for Ms. Gonzalez.

       The sentences imposed in these cases, for conduct involving the exporting of materials

needed to build weapons of mass destruction, assisting illegitimate and violent international

regimes, and involving illegal transactions totaling millions of dollars, involved significant

downward variances from the defendants’ respective Guidelines ranges. Given this, and given

the disparity between Ms. Gonzalez’s conduct and the conduct of these defendants, a sentence

of time served is appropriate and justified.

               2.      Recent Sentences Imposed Under U.S.S.G. § 2M5.1 Support a
                       Downward Variance from the Government’s Recommended
                       Sentence of 51 Months

       As set forth above, defendants who have been sentenced under U.S.S.G. § 2M5.1 have

received significant downward variances at sentencing.        A review of the following cases




                                                48
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 49 of 100




demonstrates that a sentence of time served for Ms. Gonzalez would serve the purposes of the

SRA and would not result in any unwarranted sentencing disparities.

      U.S. v. Sandra Elisa Sanchez, Case Number 07-cr-20587 (S.D. Fla.)

       On March 17, 2009, Sandra Elisa Sanchez pleaded guilty to conspiring to violate the

Kingpin Act, and the government agreed to dismiss the rest of the counts in the indictment after

sentencing. See Dkt. No. 62, at 1. Sanchez married her co-defendant, Fernando Meliciades

Zevallos Gonzales, on December 18, 2000. See Dkt. No. 58, at 5. Zevallos was known as “one

of the most notorious and violent drug traffickers operating out of Peru.” See Dkt. No. 77, at 2.

He flew cocaine from Peru to Colombia, operated an airline to continue the trafficking of

cocaine, and later created an airline based in Peru. Id. at 2. In 1995, the government of Peru

seized 3.3 tons of cocaine linked to Zevallos. Id.

       In 1999 and 2000, Zevallos incorporated two shell companies in Florida, La Hacienda

(USA) LLC (“La Hacienda”) and Running Brook, LLC (“Running Brook”), respectively. See

Dkt. No. 1, at 2-3. Zevallos and Sanchez were members of La Hacienda, and each had 100%

interest in the company. Id. at 2. Zevallos and Sanchez were also members of Running Brook.

Id. at 3. Both entities were created by Zevallos “to conceal and disguise the nature, location,

source, ownership, and control of the proceeds of narcotics trafficking owned and controlled” by

Zevallos. Id. at 5.

       On June 1, 2004, Zevallos was designated by OFAC as a significant foreign narcotics

trafficker. Id. at 1. That same date, Sanchez requested the drafting of a deposit slip for two

checks totaling $100,00 and written in co-defendant Zevallos’s account for deposit into her bank

account. See Dkt. No. 62, at 7. The next day, knowing about the OFAC designation, Sanchez


                                                49
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 50 of 100




allowed the bank’s processing of the deposit of Zevallos’s money into her account. Id. Sanchez

did not have the required OFAC license to engage in this financial transaction. Id.

       Moreover, as of September 2004, Sanchez was the new registered agent and manager of

La Hacienda and signed the warranty deed transferring a property previously acquired by La

Hacienda for $731,500. See Dkt. No. 1, at 2-3, 6. That same month, Sanchez became the new

registered agent and manager of Running Brook. Id. On October 27, 2004, a property controlled

by Zevallos was sold for approximately $850,000. Around $1,408,402.99 of the proceeds from

the two illegally sold properties were transferred to the shell companies’ accounts in Peru. Id. at

5.

       Zevallos was convicted in 2005 in Peru, in connection with the 1995 seizure of 3.3 tons

of cocaine by Peruvian authorities. See Dkt. No. 77, at 2. In 2007, Sanchez was charged with

one count of conspiring to violate the Kingpin Act, eight counts of violating the Kingpin Act,

one count of money laundering conspiracy, and six counts of money laundering. See Dkt. No. 1,

at 15. After pleading guilty to conspiring to violate the Kingpin Act, the government agreed to

dismiss the remaining 15 counts. See Dkt. No. 62, at 1. The parties agreed that the applicable

Sentencing Guideline was U.S.S.G. § 2S1.1(a)(2) for a base offense level 8, “plus the 8 levels

under § 2B1.1(b)(1)(e), for a total Base Offense Level of 16.” Id. at 4. After a three-level

reduction for acceptance of responsibility, the total offense level was 13. Id. at 3. The resulting

Sentencing Guideline range was 12 to 18 months. See Dkt. No. 74, at 4. On November 24,

2009, the district court sentenced Sanchez to three years of probation. See Dkt. No. 93, at 2.




                                                50
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 51 of 100




      U.S. v. Victor Mones Coro, Case Number 19-cr-144 (S.D.N.Y.)

       On January 4, 2021, Victor Mones Coro pleaded guilty to five separate counts of

violating criminal provisions of the Kingpin Act. See Jan. 4, 2021 Minute Entry; Dkt. No. 200,

at 42. Coro’s Florida-based company, American Charter Services (“ACS”), provided flights to

former Venezuela’s Vice President, Tareck Zaidan El Aissame and his front man, Samarck Jose

Lopez Bello, and the President of Venezuela’s Supreme Court, Maikel Moreno. See Dkt. No.

200-1, at 3. OFAC designated el Aissame and Lopez Bello in February 2017. Moreno was

designated in May 2017 and charged with money laundering offenses by the U.S. Attorney’s

Office in the Southern District of Florida in 2020. Id. at 10. In July and August 2017, Coro,

through ACS, provided Moreno with more than $423,000 in flight services. Id. El Aissami and

his associates benefited from more than $4 million in flights from Coro between March 2017 and

March 2018. Id.

       The charter services were provided in furtherance of Maduro’s campaign for re-election.

Nicolas Maduro, the President of Venezuela, was designated by OFAC as a “Specially

Designated National,” after illegally decreeing a national election “National Constituent

Assembly to rewrite the constitution in an effort to sidestep Venezuela’s newly resurgent

legislature.” Id. at 11-12. On July 30, 2017, the National Constituent Assembly was allegedly

authorized, named Maduro’s wife and son as its members, and “gave itself the power to pass

legislation and veto National Assembly acts.” Id. at 12. Despite all of this, Coro and ACS

continued providing flight services to the designated individuals.

       In furtherance of Venezuela’s presidential elections, Coro arranged 20 to 25 flights to

support Maduro’s campaign.” Id. at 15. Calls recorded under the direction of Homeland


                                                51
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 52 of 100




Security Investigations (“HSI”) agents demonstrated that Coro was aware of the illegality of his

actions. Id. at 12. To conceal his actions, “[Coro] and his co-conspirators used code names,

falsified flight manifests and invoices, communicated over encrypted messaging applications,

received cash flown in from Venezuela, and accepted wire transfers from a front company tied to

the sanctioned Venezuelan leaders.” Id. at 4. The scheme involved multiple jurisdictions,

millions of dollars’ worth of flight services, and “the evasion of sanctions and aviation

regulations.” Id.

       Coro’s actions undermined the efforts of the United States and other nations to impose

sanctions on Venezuela’s political leaders and undemocratic institutions. Through AMC’s flight

services, Coro “likely enabled [members of Maduro’s inner cycle] to alleviate the financial

pressure of the international sanctions program.” Id. at 37. For example, Coro provided El

Aissami and Lopez Bello flight services to Russia, “Venezuela’s chief economic benefactor in

the wake of the increasing global isolation.” Id.

       In November 2019, Coro pled guilty to conspiring to evade the Kingpin Act and its

regulations. See Dkt. No. 137, at 2. The parties stipulated to a sentence under U.S.S.G §2M5.1.

See Dkt. No. 200-1, at 25. The USPO determined that Coro’s base offense level was 26. See

Dkt. No. 179, at 23. The USPO adopted a three-level reduction for acceptance of responsibility,

and a four-level role enhancement because Coro acted as an “organizer or leader” pursuant to

U.S.S.G. §3B1.1(a). Id. at 23. Considering Coro’s criminal history Category I, his total offense

level was 27, for a corresponding Guidelines range of 70 to 87 months imprisonment. See Dkt.

No. 137, at 23. The applicable fine range for Coro’s offense was $25,000 to $5,000,000. See

Dkt. No. 200-1, at 33.


                                                52
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 53 of 100




       On October 30, 2020, with the government’s consent, Coro withdrew his plea offer after

the district court denied his motion seeking relief from the government’s alleged Brady/Giglio

violations. See Dkt. No. 133. On January 4, 2021, Coro pleaded guilty to all counts. See Dkt.

No. 137, at 2.     On March 17, 2021, Coro was sentenced to 55 months imprisonment, a

supervised release term of 2 years, and a monetary fine of $250,000. See Dkt. No. 133, at 1-4, 8.

      U.S. v. Behzad Pourghannad, Case Number 13-cr-507 (S.D.N.Y.)

       On August 29, 2019, Behzad Pourghannad pleaded guilty to one count of violating

IEEPA. See Dkt. No. 24, at 1. Pourghannad, an Iranian citizen, shipped thousands of kilograms

of carbon fiber from the United States to Iran without first obtaining licenses from OFAC. See

Dkt. No. 21, at 3. According to the government, Pourghannad knew “the carbon fiber was to be

used in the production of nuclear centrifuge rotors and in nose cones for ballistic missiles,” and it

would accelerate Iran’s weapons of mass destruction program. Id. at 9.

       Pursuant to U.S.S.G. § 2M5.1, Pourghannad’s base offense level was 26. See Dkt. No.

20, at 4. Pourghannad received a three-level reduction for acceptance of responsibility, for an

adjusted offense level of 23, and a recommended Guideline range of 46 to 57 months. Id. at 5-6.

       The USPO recommended a sentence of 50 months. See Dkt. No. 21, at 19. The

government recommended a sentence between 46 and 57 months. Id. at 3. On November 13,

2019, the district court sentenced Pourghannad to a term of 20 months imprisonment. See Dkt.

No. 24, at 2.

      U.S. v. Mehmet Atilla, Case Number 15-cr-00867 (S.D.N.Y.)

       Mehmet Atilla was a Turkish national with no connections to the United States. See Dkt.

No. 498, at 1. Atilla was convicted for conspiracy to defraud the United States, conspiracy to


                                                 53
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 54 of 100




violate IEEPA and the Iranian Transactions and Sanctions Regulations (“ITSR”), bank fraud,

conspiracy to commit bank fraud, and conspiracy to commit money laundering. Id. at 7-8.

Atilla, acting as the Deputy General Manager of a Turkish bank, conspired to transfer the

proceeds of Iranian oil deposited in the Turkish bank to exchange houses and front companies

controlled by one of the co-conspirators. See Dkt. No. 293, at 14, 18. The exchange houses and

the front companies then bought gold on behalf of the Iranian government, for export from

Turkey to Dubai, in violation of U.S. restrictions, to obtain currencies used to fund the Iranian

government and individuals’ activities. Id. at 17-18. Atilla designed a fraudulent scheme to

complete these transfers and concealed them for the U.S. government by pretending the transfers

were related to the sale of food and medicine to Iran from Dubai. Id. at 23. When confronted by

the U.S. Department of Treasury, Atilla denied that the Turkish bank he managed knowingly

evaded or avoided U.S. sanctions against Iran. Id. at 28-29. Atilla played a key role in

undermining international efforts to dismantle Iran’s nuclear operations. See Dkt. No. 505, at 5.

       On May 16, 2018, Atilla was sentenced to 32 months on five of the six counts against

him, to be served concurrently. See Dkt. No. 518, at 1, 3.

      U.S. v. Ali Soofi, Case Number 16-cr-825 (S.D.N.Y)

       Ali Soofi pleaded guilty to a single count of conspiring to violate IEEPA. For two years,

Soofi, a Canadian-Iranian citizens, conspired to export military equipment directly and indirectly

from the United States to Iran without the required OFAC license. See Exh. 52 (Dec. 15, 2017

U.S. Department of Justice Press Release). Soofi’s Iranian clients included a high-ranking

official in the Iranian Revolutionary Guard Corps, previously designated as a Specially

Designated Global Terrorist, “for its activities in support of the Qods Force,” which supports


                                               54
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 55 of 100




terrorist groups “including Hezbollah, Hamas, and the Taliban.” Id. Soofi shipped a variety of

goods to Iran, including “helicopters, high-tech machine gun parts, tank parts, and military

vehicles from the U.S.” Id.

       According to his plea agreement, Soofi’s Guideline range was 46 to 57 months

imprisonment. See Exh. 54 (Soofi Plea Agreement, at ¶ C). On September 7, 2017, Soofi was

sentenced to 32 months in prison and a one-year supervised release. See Exh. 52.

      U.S. v. Ali Reza Parsa, Case Number 14-cr-710 (S.D.N.Y.)

       Ali Reza Parsa, a Canadian Iranian dual citizen, pleaded guilty to conspiring to violate

IEEPA and ITSR. See Exh. 55 (May 23, 2015 U.S. Department of Justice Press Release). Parsa

owned Metal PM, a Canadian company, to place orders of high-tech electronic parts

manufactured in the United States. After placing the orders, Metal PM shipped the electronic

components to Canada or to a freight forwarder in the United Arab Emirates (“U.A.E.”) and

transshipped the parts to Parsa’s clients in Iran, without the required OFAC license. Id. Parsa

misidentified the parts’ end destination to U.S. tech companies to conceal the illegal procurement

of cryogenic accelerometers, which have commercial and military uses, including applications to

ballistic missile propellants aerospace components like liquid-fuel rocket engines. Id. While

incarcerated, Parsa continued to violate IEEPA and ITSR by ordering parts from German and

Brazilian companies for Iranian customers and instructing a relative to delete emails of his

ongoing illegal transactions while in jail. Id.

       On May 20, 2016, Parsa was sentenced to 36 months imprisonment for repeatedly

violating economic sanctions in place to protect the United States’ national security interests. Id.




                                                  55
         Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 56 of 100




        U.S. v. Hamid Reza Hashemi, Case Number 12-cr-804 (S.D.N.Y.)

         In 2012, Hamid Reza Hashemi was charged with one count of conspiracy to violate

IEEPA and two substantive IEEPA counts. See generally Dkt. No. 2. For five years, Hashemi

and others arranged for the export of carbon fiber and other carbon fiber-related materials from

the United States to Iran without first obtaining the required OFAC license. Id. at 2-3, 10.

Hashemi and other co-conspirators successfully arranged to import 1,102 pounds of carbon fiber

and attempted to import an additional 5,952 pounds, which was seized by the United Kingdom.

See Dkt. No. 22, at 20.

         Hashemi pleaded guilty to the three charges in the indictment. Id. at 19. Hashemi was a

dual citizen of Iran and the United States with no criminal history. Id. at 8. Pursuant to §

2M5.1(a)(1), Hashemi’s base offense level was 26. Id. at 9. Three levels were subtracted for

Hashemi’s prompt acceptance of responsibility, resulting in an adjusted offense level of 23. Id.

at 8. On November 15, 2013, after serving over 11 months in prison, Hashemi was sentenced to

46 months in prison and one year of supervised release. See Dkt. No. 19, at 4; Dkt. No. 26, at 2-

3.

        U.S. v. Amir Abbas Tamimi, Case Number 12-cr-615 (S.D.N.Y.)

         On July 10, 2013, Amir Abbas Tamimi pleaded guilty to a single count of conspiracy to

violate IEEPA. See Dkt. No. 25, at 2. Tamimi was an Iranian national who illegally attempted

to export components of a Bell 26 helicopter, made in the United States, and known to have

military applications, including “for reconnaissance, tactical insertion, and as a missile platform”

from the United States to South Korea and subsequently to Iran. See Dkt. No. 27, at 2-3.

Neither Tamimi nor his co-conspirators sought or obtained the required OFAC license to ship to


                                                56
        Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 57 of 100




Iran. Id. at 2. Tamimi was aware of the U.S. sanctions as he asked his co-conspirators to declare

false information in the shipment paperwork “to disguise the [shipment’s] true destination.” Id.

at 4.

        Tamimi had no criminal history in the United States. Id. at 16. Both parties agreed that

U.S.S.G. § 2M5.2 was the applicable Sentencing Guideline but disagreed on which section

governed. See Dkt. 25, at 6. Tamimi submitted that the proper offense level was 14 because the

offense was limited to procuring the parts and not the actual exportation. Id. Both the USPO

and the government proposed a base offense level of 26, according to § 2M5.1(a)(1). See Dkt.

No. 27, at 11.     Since Tamimi timely accepted responsibility, three levels were subtracted,

resulting in an offense level 23. Id. at 16. On November 15, 2013, the district court sentenced

Tamimi to 46 months imprisonment. See Dkt. No. 32, at 2.

       U.S. v. Seyed Amin Ghorashi Sarvestani, Case Number 13-cr-214 (S.D.N.Y.)

        On May 8, 2013, Sarvestani waived his right to an indictment and pleaded guilty to

conspiracy to violate IEEPA. See Dkt. No. 22, at 6. Sarvestani, acting as the manager and part-

owner of companies located in the U.A.E., engaged in purchasing thousands of dollars in

“satellite technology and hardware” and other equipment from the United States and illegally

transshipped the items to companies in Iran.         Id. at 4-5.   Sarvestani was aware of these

purchases’ illegality and instructed company officials to make false statements about the satellite

parts’ ultimate destination. Id. at 5.

        The USPO concluded that, under U.S.S.G. § 2M5.1(a)(1), the base offense level was 26.

Id. at 6. Sarvestani’s leadership role warranted a two-level increase, and three levels were

deducted for his timely acceptance of responsibility, for an adjusted offense level of 25. Id. at 6.


                                                57
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 58 of 100




On August 14, 2013, the district court sentenced Sarvestani to 30 months imprisonment and a

$100,000 fine. See Dkt. No. 25, at 1-3.

      U.S. v. Saeed Talebi, Case Number 12-cr-295 (S.D.N.Y.)

       Pursuant to a plea agreement, on September 26, 2012, Talebi pleaded guilty to conspiracy

to violate IEEPA. See Dkt. No. 2, at 5. For approximately three years, Talebi ordered more than

$300,000 in industrial parts from at least four U.S. suppliers to be shipped to Iranian

petrochemical companies. Id. at 2-3. Talebi engaged in these purchases knowing of the U.S.

sanctions on exports to Iran. Id. at 3-4.

       The USPO and the parties agreed that, under § 2M5.1(a)(1)(B), a base offense level 26

applied. See Dkt. No. 18, at 6. Ultimately, the USPO calculated an adjusted offense level 23,

based on Talebi’s timely acceptance of responsibility and Criminal History Category of I, for a

Guideline range of 46 to 51 months. Id. On May 29, 2013, Talebi was sentenced to 12 months

and one day. See Dkt. No. 24, at 2.

      U.S. v. Mahmood Reza Banki, Case Number 10-cr-8 (S.D.N.Y.)

       Mahmood Reza Banki was convicted for conspiring to violate IEEPA and the Iranian

Transaction Regulations (“ITR”), violating the unlicensed money transmitting statute, aiding and

abetting to conspire to violate IEEPA and ITR and to violate the unlicensed money transmitting

statute, and making false statements to OFAC. See Dkt. No. 102, at 1-2. Banki owned a U.S.

bank account, where he received approximately $3.34 million in wire transfers from foreign

companies and individuals, including Iranian expatriates living in the United States. See Exh.

Dkt. No. 1, at 6. Banki then sent the funds to co-conspirators based in Iran who disbursed the

corresponding amounts, minus the fees, to the intended recipients. Id. at 7. Banki benefited



                                              58
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 59 of 100




from these transactions and purchased a $2.4 million condominium in Manhattan. Id. Banki

conducted his money transmitting business without an OFAC license, did not have a money

transmitting license as required by the state of New York, and was not registered as a money

transmitting business with the U.S. Treasury Department.        Id. at 8.   Banki facilitated the

transmission of millions of dollars to Iran, without any regulations, while strengthening the

economy of a country that supports international terrorism. See Dkt. No. 102, at 13.

       The government submitted that the proper offense level was 28, and, since Banki had no

criminal record, the corresponding Guideline sentencing range was 78 to 97 months

imprisonment. Id. at 1. On August 16, 2010, the district court sentenced Banki to 30 months on

each count, to be served concurrently, and supervised release for a term of 3 years on each count.

See Dkt. No. 104, at 1, 3. On appeal, Banki’s IEEPA and ITR convictions were vacated on

grounds unrelated to the calculation of Banki’s Guidelines range, and the district court imposed

an amended sentence of zero months imprisonment. See Dkt. No. 164, at 1. In 2021, Banki

received an Executive Grant of Clemency. See Dkt No. 166.

      U.S. v. Ahmad Sheikhzadeh, Case Number 15-cr-182 (E.D.N.Y.)

       Ahmad Sheikhzadeh pleaded guilty to engaging in financial transactions in violation of

IEEPA and filing false tax return forms from 2009 to 2013. See Dkt. No. 2, at 4-5. Sheikhzadeh

was a U.S. citizen who acted as a consultant to the Government of Iran’s Permanent Mission to

the United Nations, and provided money remitting services to two co-conspirators in the United

States who wanted to make investments in Iran, without the required OFAC license. See Dkt.

No. 2, at 1.     As part of the scheme, Sheikhzadeh’s co-conspirators provided funds to

Sheikhzadeh, which he deposited in his U.S. Citibank account.          See Dkt. No. 2, at 1-2.


                                               59
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 60 of 100




Afterwards, a co-conspirator in Iran disbursed the funds to individuals in Iran, corresponding to

the deposits made into the Citibank account, from one or more Iranian bank accounts controlled

by Sheikhzadeh. See Dkt. No. 2, at 1-2. The remitting proceeds were then transferred from

Sheikhzadeh’s Citibank account to his brokerage account with T.D. Ameritrade. See Dkt. No. 2,

at 12. These financial transactions totaled approximately $187,000.00. See Dkt. No. 38, at 1.

       Sheikhzadeh’s falsification of his tax returns caused the United States to lose $51,959.00,

and he was ordered to forfeit $85,000. See Dkt. No. 38, at 1. Sheikhzadeh submitted that his

applicable offense level was 12, while the government and the USPO proposed an offense level

23, with a corresponding Guideline range of 46 to 57 months. See Dkt. No. 38, at 1. In February

2018, Sheikhzadeh was sentenced to 3 months on each count, to run concurrently, one year of

supervised release with conditions, and a $10,000 fine. See Dkt. No. 41, at 2-3, 6.

      U.S. v. Erdal Kuyumcu, Case Number 16-308 (E.D.N.Y.)

       On June 14, 2016, Erdal Kuyumcu pleaded guilty to one count of violating IEEPA. See

Dkt. No. 50, at 1. Kuyumcu exchanged a series of emails with an agent of an Iranian company

and the owner of a Turkish company about pricing for AMDRY 9954 (the “Cobalt Compound”),

“a thermal spray powder composed primarily of cobalt and nickel,” which can be used to coat

gas turbine components like “turbine blades and shrouds and can be used in aerospace, missile

production, and nuclear applications.” See Dkt. No. 1, at 7. The Turkish company owner

corresponded with Kuyumcu to obtain the Cobalt Compound from the United States. See Dkt.

No. 1, at 7. An Ohio-based company agent emailed Kuyumcu about the availability of a

different brand of cobalt powder and warned in its invoice that the materials were exported from




                                               60
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 61 of 100




the United States “in accordance with the export administration regulations. Diversion contrary

to U.S. law is prohibited.” See Dkt. No. 1, at 9.

       Kuyumcu concealed the Cobalt Compound’s end destination from the Ohio Company

and contacted the Ohio Company a second time with a request for the Cobalt Compound, at

which time the company provided an invoice with the same restrictive statement about U.S.

export regulations. See Dkt. No. 1, at 14. This second shipment misrepresented the Turkish

company as the end-user of the Cobalt Compound. See Dkt. No. 1, at 14. Kuyumcu exported

around 1,000 pounds of Cobalt Compound without the required OFAC license. See Dkt. No. 1,

at 12, 14. Kuyumcu acted against the United States’ security interests, as Cobalt Compound has

been used to strengthen Iran’s nuclear program. See Dkt. No. 50, at 11.

       On September 7, 2017, Kuyumcu was sentenced to 57 months, three years of supervised

release, and a $7,000 fine. See Dkt. No. 61, at 2-3, 6.

      U.S. v. Mahin Mojtahedzadeh, Case Number 19-cr-25 (N.D.N.Y.)

       On June 6, 2019, Mahin Mojtahedzadeh pleaded guilty to one count of conspiring to

violate IEEPA and ITSR. See generally Dkt. No. 20. ITSR prohibits the export and re-export of

turbine parts from the United States without obtaining an OFAC license. See Dkt. No. 1, at 3.

Until 2017, Mojtahedzadeh was the President and/or Managing Director of ETCO-FZC

(“ETCO”), an export company in the U.A.E. See Dkt. No. 20, at 2-3. ETCO supplied turbine

parts for “power generation industries” to countries, including Iran, and profited from acquiring

turbine parts from vendors, including U.S. vendors, and selling those parts in Iran. See Dkt. No.

20, at 3-4. Companies A and B, both located in the United States, sold parts “for installation and




                                                61
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 62 of 100




use in gas and/or steam turbine engines” and had a business relationship with ETCO. See Dkt.

No. 20, at 4.

       On behalf of Mojtahedzadeh and ETCO, Energy Republic, a German distributor for

Company A, paid at least $2,859,000 to Company A on parts sent from the United States to

Germany and shipped to one of ETCO’s clients in Iran. See Dkt. No. 20, at 4. Mojtahedzadeh

employed the same scheme with Industrial Parts Solutions (“I.P.S”), an export company based in

Canada, ordered and paid at least $38,492.74 in turbine parts from Company B, and shipped the

parts from Canada to ETCO’s customers in Iran. See Dkt. No. 20, at 8. Mojtahedzadeh

knowingly misidentified Iran as the shipment’s destination to Company B. See Dkt. No. 20, at 8.

Neither Mojtahedzadeh, ETCO, the U.S.-based companies, I.P.S., nor Energy Republic, had the

required OFAC license. See Dkt. No. 20, at 5.

       Mojtahedzadeh had no criminal history. See Dkt. No. 31, at 4. The parties agreed that

under U.S.S.G. § 2M5.1(a), the applicable offense level was 26. See Dkt. No. 31, at 4. After a

two-level reduction for acceptance of responsibility and a one-level reduction for cooperating

with the authorities to investigate the misconduct, the total offense level was 23, for an

applicable Guideline range of 46 to 57 months. See Dkt. No. 20, at 9. On January 30, 2020,

after having been in custody since November 14, 2018, the district court sentenced

Mojtahedzadeh to time served, and order her to pay a fine of $5,000. See Dkt. No. 37, at 2-3.

      U.S. v. Majid Ghorbani, Case Number 18-cr-255 (D.D.C.)

       On November 4, 2019, Majid Ghorbani pleaded guilty to one count of violating IEEPA.

See Dkt. No. 110, at 1. Ghorbani was born in Iran in 1959 and became a Lawful Permanent

Resident of the United States in 2015. See Dkt. No. 21, at 2. In 2017, Ghorbani attended a


                                                62
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 63 of 100




Mojahedin-e Khalq (“M.E.K.”) rally in New York to collect photographs, names, and contact

information of members of groups hostile to the Iranian regime, including M.E.K. See Dkt. No.

109, at 3. M.E.K. was created by individuals who oppose the Iranian revolutionaries who took

control of the Iranian government after the revolution. See Dkt. No. 110, at 5. Iran has sought to

eradicate M.E.K. and considered it an opponent of the regime. See Dkt. No. 109, at 6. Ghorbani

listed the identity of the individuals he photographed and shared those photographs with his co-

defendant, knowing that his co-defendant would share the photographs with individuals in Iran.

See Dkt. No. 109, at 10. In 2018, after visiting Iran, Ghorbani returned to the United States to

collect more intelligence on M.E.K.-associated individuals. See Dkt. No. 109, at 11. Ghorbani

did not apply for the required OFAC license “to supply services, directly or indirectly, to the

government of Iran.” See Dkt. No. 109, at 13. He was arrested in California on August 9, 2018.

See Dkt. No. 109, at 12. Ghorbani’s actions allowed Iran’s hostile regime to target individuals

exercising constitutionally protected activities. See Dkt. No. 109, at 3.

       Pursuant to U.S.S.G. § 2M5.1, Ghorbani’s base offense level was 26. See Dkt. No. 82, at

2. The USPO and the government agreed to a three-level reduction for timely acceptance of

responsibility, resulting in adjusted offense level 23, and a recommended Guidelines range of 46

to 57 months. See Dkt. No. 82, at 2-3. On January 15, 2020, Ghorbani was sentenced to 30

months imprisonment with credit for time served, and 36 months of supervised release. See Dkt.

No. 119, at 2-3. The District Court granted a motion for compassionate release submitted by

Ghorbani due to his exposure and vulnerability to COVID-19 at the detention facility, reducing

his 30-month sentence to time served and location monitoring for 10 months. See Dkt. No. 119,

at 4-11; Dkt. No. 133.


                                                 63
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 64 of 100




      U.S. v. Behrooz Behroozian, Case Number 16-cr-185 (S.D. Ohio)

       October 24, 2019, the district court accepted Behrooz Behroozian’s guilty plea to one

count of violating IEEPA. See Dkt. No. 43; Dkt. No. 34, at 1. Behroozian was born in Iran in

1955 and entered the United States in 1976. See Dkt. No. 34, at 3. He was the owner and

operator of Comtech Intl., L.L.C. (“Comtech”), a computer parts supplier in Ohio. See Dkt. No.

34, at 3. Comtech primarily exported equipment to Sumar, a U.A.E. company, even after OFAC

designated Sumar for exporting American goods to Iran. See Dkt. No. 34, at 3. For twelve

years, Behroozian illegally shipped through Comtech “American-made Swagelok manifolds,

valves, and connectors to the Sumar Company,” and then exported the goods from the U.A.E. to

the Arman company in Iran. See Dkt. No. 34, at 34. As part of his illegal conduct, Behroozian

submitted false Electronic Export Information, including mislabeling the shipments’ value to

portray a lesser amount. See Dkt. No. 34, at 4.

       The Arman company compensated Behroozian with U.S. dollars, and he also received

$274,601 in “hawalas,” an informal Middle Eastern value transfer. See Dkt. No. 34, at 3. These

exports benefited the Iranian gas and petrochemical industry. See Dkt. No. 34, at 7.

       Behroozian had no criminal history, and the government and the USPO found a total

offense level of 23, with a corresponding Guidelines range of 46 to 57 months. See Dkt. No. 34,

at 2. The USPO recommended a sentence of 36 months and two years of supervised release. See

Dkt. No. 34, at 2. Ultimately, on October 24, 2019, Behroozian was sentenced to 20 months

imprisonment and a supervised release term of two years. See Dkt. No. 41, at 2, 4. Behroozian

submitted a motion for Temporary Release to Home Detention Due to COVID-19, and later filed

a supplemental motion requesting compassionate release. See Dkt. No. 55, at 3. The district


                                                  64
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 65 of 100




court denied the motion for temporary release but recommended a temporary period of home

confinement due to the pandemic. See Dkt. No. 55, at 5.

      U.S. v. Green Wave Telecommunications (Negar Ghodskani), Case Number 15-cr-
       00329 (D. Minn.)
       On August 9, 2019, Negar Ghodskani pleaded guilty to conspiring to defraud the United

States in violation of IEEPA and ITSR. See Dkt. No. 102, at 1, 6. For two years, Ghodskani

communicated with two U.S. companies and inquired about the price and availability of

controlled digital communications devices.          See Dkt. No. 102, at 1.      During these

communications, Ghodskani represented herself as a Green Wave Telecommunication, Sdn Bhn

(“Green Wave”) employee. See Dkt. No. 95, at 4. Green Wave was based in Malaysia and acted

as the front company for Fanavar Moj Khavar (“Fanar Moj”), an Iranian company, and

Ghodskani’s true employer. See Dkt. No. 95, at 2. Ghodskani and her co-defendants created

Green Wave to engage in unlawful commercial transactions on behalf of Fanar Moj and avoid

U.S. sanctions. See Dkt. No. 95, at 2. As part of the scheme, Ghodskani would represent Green

Wave as the end-user for U.S.-made products and shipped goods first from the United States to

Malaysia, and then to Iran. See Dkt. No. 95, at 4. One of Ghodskani’s co-defendants facilitated

the transfer of funds from Fana Moj to Green Wave’s account in Malaysia, and the funds were

then transferred from Malaysia to the U.S. sellers. See Dkt. No. 95, at 4. The volume of

technology illegally shipped to Iran was substantial and benefited Iran’s main television and

broadcasting networks. See Dkt. No. 102, at 9. At all times, Ghodskani understood the motive of

the scheme was to evade U.S. sanctions against Iran. See Dkt. No. 101, at 1.

       The parties agreed that pursuant to U.S.S.G. § 2M5.1(a)(1), the base offense level was

26, and the government recommended a three-level reduction for acceptance of responsibility.

                                               65
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 66 of 100




See Dkt. No. 95, at 8. Because Ghodskani had no criminal history, the Guidelines range was 46

to 57 months imprisonment. See Dkt. No. 95, at 8. On September 24, 2019, after having been in

custody for 31 months, Ghodskani was sentenced to time served, with no term of supervised

release. See Dkt. No. 104, at 2-3; Dkt. No. 101, at 2.

      U.S. v. Resit Tavan, Case Number 17-cr- 122 (E.D. Wisc.)

       Resit Tavan was a Turkish citizen resident who pleaded guilty to one count of conspiracy

to defraud the United States and commit an offense against the United States by smuggling, in

violation of IEEPA. See Dkt. No. 87, at 1, 13. Tavan was the sole owner and President of

Ramor Dis Ticaret, Ltd. (“Ramor”), a commercial supply business. See Dkt. No. 73, at 13.

Ramor’s primary customer was Qeshm Madkandalou Shipbuilding Cooperative of Iran

(“Madkandalou”), an Iranian entity. See Dkt. No. 73, at 23. Madkandalou’s business involved

marine engineering and boat construction for Iran’s military forces. See Dkt. No. 73, at 24.

       On behalf of Ramor, Tavan and his co-conspirators illegally ordered U.S.-made goods for

use in the Iranian military from two U.S.-based companies, and shipped the goods from the

United States through Turkey to evade U.S. sanctions against Iran. See Dkt. No. 73, at 24-25.

Tavan and his co-conspirators inquired about obtaining two high-powered outboard engines

manufactured in the United States. See Dkt. No. 73, at 13, 18. On behalf of Ramor, Tavan

entered into a purchase agreement with the manufacturer’s brokerage company and falsely

declared to the U.S. Department of Commerce that the engines would be used in Turkey. See

Dkt. No. 73, at 4. Tavan also signed a contract with Madkandalou to design and build a High-

Speed Composite Boat (“RMS-16”) for Iran’s use. See Dkt. No. 73, at 25-26. Tavan knew the

design for the RMS-16 provided clearance for Iran’s missile system. See Dkt. No. 73, at 25-26.


                                                66
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 67 of 100




Neither Tavan, Ramor, nor Tavan’s co-conspirators obtained an OFAC license authorizing

exports for the United States to Iran. See Dkt. No. 73, at 15.

       Pursuant to U.S.S.G. § 2M5.1(a)(1), Tavan’s base offense level was 26, and no upward or

downward adjustments were warranted. See Dkt. No. 73, at 4. On August 29, 2019, the District

Court sentenced Tavan to 28 months imprisonment, with credit for the 25 months he served in

federal custody prior to his sentencing. See Dkt. No. 87, at 2.

      U.S. v. Mojtaba Biria, Case Number 18-cr-163 (N.D.N.Y.)

       On June 20, 2018, Mojtaba Biria, a German citizen, pleaded guilty to conspiring to

violate IEEPA and U.S. sanctions against Iran. See Dkt. No. 1, at 2, 4. Biria was the Technical

Managing Director for Energy Republic, a German company. See Dkt. No. 1, at 4. Energy

Republic had an established business relationship with a U.S.-based company (“Company A”)

that exported gas turbine parts internationally. See Dkt. No. 1, at 6. During a visit to the United

States, Biria admitted, to U.S. Custom Inspection, he knew about U.S. regulations but denied

having any plans to meet with U.S. companies. See Dkt. No. 1, at 8. Biria and his co-

conspirator met with a representative for Company A, made statements concerning their intent to

circumvent U.S. sanctions to deliver the gas turbine parts to Iran, and agreed to pay $400,000

towards a $1 million order. See Dkt. No. 1, at 13. Ultimately, Energy Republic wired $399,970

to Company A’s bank account in the United States. See Dkt. No. 20, at 9-10.

       Pursuant to U.S.S.G. § 2M5.1(a)(1), Biria’s base offense level was 26. See Dkt. No. 20,

at 10. A three-level reduction was recommended for Biria’s acceptance of responsibility and

cooperation with the prosecution, resulting in a total offense level of 23 and a corresponding

Guidelines range of 46 to 57 months. See Dkt. No. 20, at 10; Dkt. No. 33, at 1. On August 14,


                                                67
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 68 of 100




2019, after having been in custody for 21 months, Bria was sentenced to time served and ordered

to pay a $5,000 fine. See Dkt. No. 33, at 1; Dkt. No. 35, at 1-3.

      U.S. v. David Levick, Case Number 12-cr-52 (D.D.C.)

       On February 1, 2019, David Levick pleaded guilty to four counts of violating IEEPA and

defrauding the United States. See Dkt. No. 16, at 1, 12. Levick was an Australian national and

the general manager of I.C.M. Components (“I.C.M.”) in Australia. See Dkt. No. 1, at 2. I.C.M.,

acting on behalf of an Iranian person, obtained goods from the United States, including aircraft

parts, without the required authorizations from OFAC. See Dkt. No. 17, at 2. The Iranian person

worked for a company in Iran (“Iranian Company”), which controlled companies in Malaysia

acting as intermediaries to ship U.S. goods. See Dkt. No. 17, at 2. Levick placed orders with

U.S.-based companies, used a broker to conceal the end-user, arranged for the shipment of the

goods from Malaysia to Iran, and structured the payments between his co-conspirators. See Dkt.

No. 17, at 4-5.

       Levick acquired miniature vertical gyroscopes, used to “measure and control pitch and

roll in helicopters, target drones, missiles, torpedoes, and remotely piloted vehicles,” shock

mounted light assemblies, used for helicopters and fixed-wing aircrafts, precision pressure

transducers, sensor devices used to measure altitude, instrumentation, and record barometric

pressure, series servo actuators, designed or aircraft use, and an emergency flotation system kit,

designed for Bell 206 helicopters. See Dkt. No. 1, at 6-7. The total value of goods involved in

Levick’s illegal transactions was $199,227.41. See Dkt. No. 17, at 4-5.

       The parties agreed that U.S.S.G. § 2M5.1 applied, and the base offense level was 26. See

Dkt. No. 16, at 1. A three-level reduction for acceptance of responsibility was applied, resulting


                                                68
         Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 69 of 100




in an adjusted offense level of 23 and an estimated Guideline range of 46 to 57 months. See Dkt.

No. 16, at 3-4. On March 21, 2019, Levick was sentenced to 24 months, to run concurrently,

with credit for time served and a supervised release term of 12 months. See Dkt. No. 26, at 1, 3-

4.

        U.S. v. Arash Sepehri, Case Number 16-cr- 81 (D.D.C.)

         On November 7, 2018, Iranian citizen Arash Sepehri pleaded guilty to conspiring to

violate IEEPA and ITR. See Dkt. No. 20, at 1. Sepehri was the owner and managing director of

an Iranian company Tajhiz Sanat Shayan (“TSS”), which illegally transshipped goods to Iran.

See Dkt. No. 1, at 1. In May 2011, the European Union listed TSS as an entity sanctioned for its

involvement in procuring components for the Iranian nuclear program. See Dkt. No. 1, at 2. As

part of the conspiracy, Sepehri used false names to contact companies in the United States, made

false statements about the use of the goods and the shipments’ destinations, and had the goods

delivered to Hong Kong or distributed by a company in the U.A.E., where a co-conspirator

shipped the goods to Iran. See Dkt. No. 1, at 8-9.

         In 2010, Sepehri, using an alias, shipped U.S.-manufactured electronic equipment to

Hong Kong and then to Iran. See Dkt. No. 1, at 2, 10. In 2011, Sepehri, using an alias, shipped a

side scan system to Iran, which required an export license. See Dkt. No. 1, at 11. A side scan

system is “a small portable scan sonar system that was suitable for towing by small watercraft,

provided high resolution images, and has possible military application.” See Dkt. No. 1, at 11.

Sepehri also shipped a U.S.-manufactured underwater acoustic transducer valued at $2,447 to

Hong Kong and then to Iran. See Dkt. No. 1, at 12. The transducer was designed for military

and scientific use in underwater environments. See Dkt. No. 1, at 12. Sepehri also obtained or


                                                69
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 70 of 100




attempted to obtain other equipment, including “night vision materials, satellite thrusters and

control systems, satellite remote-imaging technology, radar, GPS materials, underground testing

technology, advanced industrial camera technology (with military application), radio technology,

and a sonar.” See Dkt. No. 30, at 3. Sepehri’s illegal transactions totaled more than $10 million

and violated U.S. and International laws prohibiting personal profit and support of Iranian end-

users. See Dkt. No. 30, at 3-4.

       Under U.S.S.G. § 2M5.1(a)(1), Sepehri’s base offense level was 26. See Dkt. No. 20, at

3. A three-level reduction was applied for timely acceptance of responsibility and assisting the

government, resulting in an adjusted offense level of 23, and a Guidelines range of 46 to 57

months. See Dkt. No. 20, at 3-4. On February 26, 2019, the district court sentenced Sepehri to

25 months imprisonment with credit for time served since June 23, 2017, and a money judgment

of $125,661. See Dkt. No. 40, at 1-2, 7.

      U.S. v. Arzu Sagsoz, Case Number 16-cr-179 (D.D.C.)

       On November 4, 2018, Turkish citizen Arzu Sagsoz entered a guilty plea for conspiring

to violate IEEPA. See Dkt. No. 32, at 2. Mahan Air was a private Iranian passenger airline

listed in the Specially Designated Nationals (“SDN”) list “for providing financial, material and

technological support to the Islamic Revolutionary Guard Corps-Qods Force (“IRGC-QF”). See

Dkt. No. 32, at 2. Sagsoz acted as an agent for purchasing logistics for Kral Havacilik Ic Dis

Ticaret Sirketu (“Kral Aviation”), a Turkish company that brokered aircraft parts and related

materials on behalf of foreign customers. See Dkt. No. 1, at 2. Kral Aviation and Mahan Air

were interested in purchasing a commercial craft engine made in the United States and sold by a

U.S. company. See Dkt. No. 32, at 4.


                                               70
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 71 of 100




       Sagsoz was responsible for purchasing the commercial aircraft engine valued at

$810,000, and other goods from a U.S. company, notwithstanding his knowledge that such

conduct was unlawful. See Dkt. No. 32, at 7. Sagsoz intentionally listed the commercial aircraft

engine’s buyer as an aviation company in Turkey to avoid U.S. sanctions and to conceal that the

aircraft engine was destined for Iran. See Dkt. No. 32, at 4.

       The USPO concluded Sagsoz had criminal history Category I, and the parties agreed to a

base offense level of 26 under U.S.S.G. § 2M5.1. See Dkt. No. 32, at 6. The government agreed

to a three-level reduction for acceptance of responsibility and an additional three-level reduction

for Sagsoz’s role in the offense, for a total offense level 20 and a Guidelines range of 33 to 41

months. See Dkt. No. 32, at 6-7. Sagsoz spent nine months detained in the country of Georgia

and almost seven months in the United States prior to sentencing. See Dkt. No. 33, at 1, 4. On

January 10, 2019, Sagsoz was sentenced to 20 months, with credit for time served, including her

detention in the country of Georgia before her extradition to the United States and one year of

supervised release. See Dkt. No. 35, at 3-4.

      U.S. v. Ghobad Ghasempour, Case Number 18-cr- 80 (W.D. Wash.)

       On April 19, 2018, Ghobad Ghasempour plead guilty to conspiring to export U.S. goods

and technology to Iran unlawfully and to defraud the United States. See Dkt. No. 33, at 1.

Ghasempour, an Iranian-Canadian national, established various Chinese front companies to

facilitate the sales of U.S. goods to Iran by diverting these goods through Portuguese and Turkish

companies and concealing the end-user. See Dkt. No. 24, at 5-6. Ghasempour helped to export,

“or attempt[ed] to export, to Iran in violation of U.S. export control laws,” a thin film

measurement system for $93,000, an inertial guidance system test for 550,040 Euros, and


                                                71
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 72 of 100




thermal imaging cameras for more than $466,000, among other equipment. See Dkt. No. 33, at

2. These technologies were all manufactured in the United States and had commercial and

military uses. See Dkt. No. 33, at 2. Ghasempour knew facilitating the exportation of U.S.

goods to Iran without a license was illegal, but he considered the profit outweighed the risks.

See Dkt. No. 33, at 5.

       Ghasempour had no previous criminal convictions and was a criminal history category I.

See Dkt. No. 33, at 4. It was undisputed that under U.S.S.G. § 2M5.1, Ghasempur’s base offense

level was 26, which was reduced by three levels for acceptance of responsibility, resulting in an

adjusted offense level of 23 and Guidelines range of 46 to 57 months. See Dkt. No. 24, at 11.

On August 11, 2018, Ghasempour was sentenced to 42 months imprisonment and a supervised

release for a term of three years. See Dkt. No. 39, at 1-3.

      U.S. v. Olaf Tepper, Case Number 18-cr-75 (W.D. Wash.)

       On March 16, 2018, Olaf Tepper pleaded guilty to conspiring to violate IEEPA and

ITSR. See Dkt. No 29, at 1. Tepper was a German citizen and the founder of Energy Republic,

a longtime customer of a company in New York that internationally exported gas turbine parts

commonly used in power plants. See Dkt. 1, at 6. For several months, Tepper communicated

with an agent of the New York company to acquire turbine parts from the United States and re-

export the parts to Iran. See Dkt. No. 1, at 6-7. Tepper traveled to the United States to meet with

the New York company’s agent and discussed a $1 million deal. See Dkt. No 1, at 7-8. Upon

entry to the United States, federal agents asked Tepper about the purpose of his visit and whether

he was aware of the U.S.’s export regulations and restrictions on Iran. See Dkt. No. 1, at 8.

Tepper stated he was not conducting any business in the United States and stated he was aware


                                                 72
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 73 of 100




of the U.S. sanctions. See Dkt. No. 1, at 8. At various times during the meeting with the New

York company’s agent, Tepper and his co-conspirator were warned about U.S. sanctions on

exporting goods to Iran. See Dkt. No. 1, at 9. Notwithstanding, Tepper and others conspired to

obtain $1 million in turbine parts from the United States through Energy Republic and re-export

the parts to Iran. See Dkt. No 29, at 1.

       Tepper had no prior criminal history, and total offense level 25, for a recommended

Guidelines range of 57 to 71 months. See Dkt. No 29, at 3. The total offense level included a

two-level enhancement since Tepper organized, led, managed, or supervised the total offense,

and then a 3-level downward adjustment for acceptance of responsibility. See Dkt. No 29, at 3.

Tepper owned Energy Republic and was involved in acquiring turbine parts and delivering them

to Iran for almost a decade. See Dkt. No 29, at 3.

       On April 3, 2018, Tepper was sentenced to 24 months imprisonment and was ordered to

pay a $5,000 fine. See Dkt. No. 31, at 1.

      U.S. v. Green Wave Telecommunication (Alireza Jalali), Case Number 15-cr-329 (D.
       Minn.)

       On November 29, 2017, Alireza Jalali pleaded guilty to conspiring to defraud the United

States. See Dkt. No. 68, at 1. Jalali was an employee of Green Wave, a telecommunications

company in Malaysia that acted as a front company for Iranian company Fana Moj to acquire

“export controlled technology” from the United States and illegally export it to Iran. See Dkt.

No. 68, at 2. Jalali facilitated the receipt of funds from Fana Moj to Green Wave’s bank account

in Malaysia, and then wired the funds to the company selling the export controlled technology.

See Dkt. No. 68, at 4. Once the export-controlled technology was shipped from the United States

to Malaysia, Jalali repackaged the items for export to Iran and altered the invoices by

                                                73
        Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 74 of 100




misidentifying the items’ true value to avoid full custom duties. See Dkt. No. 68, at 4. In 2011,

Jalali concealed, from a U.S. Department of Commerce representative, that the majority of Green

Wave’s business involved shipping to Iran. See Dkt. No. 68, at 5. Jalali was aware that

exporting U.S. goods without an OFAC license was illegal, but he continued working for Green

Wave. See Dkt. No. 68, at 5. Jalali’s actions were instrumental in Fana Moj’s acquisition of

U.S.-manufactured goods. See Dkt. No. 68, at 8.

        The parties agreed that under U.S.S.G. § 2M5.1(a)(1), the base offense level was 26. See

Dkt. No 67, at 3. After a three-level reduction for acceptance of responsibility and a two-level

decrease for Jalali’s minor role in the offense, the adjusted offense level was 21. See Dkt. No 67,

at 3. At the time of sentencing, Jalali had served approximately 10 months in prison. See Dkt.

No 67, at 1. On March 20, 2018, Jalali was sentenced to 15 months imprisonment. See Dkt. No

77, at 1-2.

       U.S. v. Joao Manuel Pereira De Fonseca, Case Number 16-cr-89 (D.D.C.)

        On July 15, 2017, Joao Manuel Pereira De Fonseca, a Portuguese citizen, pleaded guilty

to one count of conspiring to unlawfully export goods, technology, and services to Iran without

the required OFAC license, and to defraud the United States. See Dkt. No. 56, at 1. Fonseca

was a contractor for a Portuguese company whose owner purchased precision lens equipment for

a co-conspirator in Iran and sent Fonseca to the United States to receive training on installing and

using the precision lens equipment. See Dkt. No. 56, at 1-2. The exportation of precision lens

equipment to Iran is controlled for national security and anti-terrorism reasons, because of its

military applications. See Dkt. No. 6, at 2. While in the United States, Fonseca signed an end-

user agreement falsely stating that the equipment would be installed and used in Portugal, “and it


                                                74
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 75 of 100




would not be re-sold to any end user in Iran.” See Dkt. No. 56, at 2. Through his training in the

United States, Fonseca was aware that the Portuguese company planned to deliver the equipment

to the Iranian company. See Dkt. No. 56, at 2.

       The parties agreed that U.S.S.G. § 2M5.1(a)(a) applied, and therefore, a base offense

level of 26 was appropriate. See Dkt. No. 52, at 3. After a two-level reduction for acceptance of

responsibility, considering that Fonseca had no criminal history, the adjusted offense level was

24, resulting in an estimated Guidelines range of 51 to 63 months. See Dkt. No. 52, at 4. On

September 14, 2017, Fonseca was sentenced to 20 months imprisonment and 12 months of

supervised release. See Dkt. No. 69, at 1-3.

      U.S. v. Erdal Akova, Case Number 12-cr-220 (N.D. Ga.)

       On March 8, 2017, Turkish national Erdal Akova pleaded guilty to two counts of

conspiring to export military grade epoxy to Iran without the required OFAC license, in violation

of IEEPA. See Exh. 53 (2018 U.S. Department of Commerce Report on Foreign Policy-Based

Export Controls); Dkt. No. 47 at 1. Akova was a 50% owner of Esa Kimya Metal San Ve Tic

Ltd. (“Esa Kimya”), which manufactured composite parts and profiles from fiber composites.

See Dkt. No. 1, at 3. For several years, Esa Kimya allowed Utia Chem Company (“Utiachem”)

to use Esa Kimya’s name on invoices as the buyer of epoxy from the United States to be

delivered to Iran. See Dkt. No. 1, at 3. Utiachem supplied an epoxy, commonly requested by

companies owned or controlled by the Iranian government, to repair helicopters acquired before

the Iranian Islamic Revolution, among other composite and reinforcement materials. See Dkt.

No. 1, at 1-2. One of Utiachem’s customers was owned and controlled by Iran’s Ministry of

Defense and Arms Forces Logistics (“MODAFL”). In 2007, MODAFL was designated by the


                                                 75
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 76 of 100




United States as a “Weapons of Mass Destruction proliferator or supporter” because “it engaged,

or attempted to engage, in activities or transactions that have materially contributed to, or pose a

risk of materially contributing to, the proliferation of weapons of mass destruction or their means

to delivery.” See Dkt. No. 1, at 2-3.

       On March 8, 2017, Akova was sentenced to 36 months on each count, to run

concurrently, with credit for the eight months Akova had served prior to his sentencing. See Dkt.

No. 49, at 1-2.

      U.S. v. Mansour Moghtaderi Zadeh, Case Number 10-cr-309 (D.D.C.)

       On October 27, 2016, Iranian citizen Mansour Moghtaderi Zadeh, pleaded guilty to

conspiring to unlawfully export U.S. goods to Iran to defraud the United States. See Dkt. No. 18,

at 1. For almost three years, Zadeh, using companies he owned, “conspired with employees of

an aircraft part supplier in the Netherlands to export U.S.-origin goods to Iran.” See Dkt. No. 1,

at 1. The Netherlands co-conspirator paid Zadeh’s companies a 10% commission for these

shipments. See Dkt. No. 1, at 9-10. Iranian clients, including the Islamic Republic of Iran’s Air

Force, procured fiber optic video transmitters, receivers and aviation course indicators using

Zadeh’s company. See Dkt. No. 1, at 9-10.

       Zadeh used an alias to mislead the U.S. Department of Commerce to release a shipment

of aerospace metal rods, but his actions resulted in a Temporary Denial Order (“TDO”) against

Zadeh in his alias’ name. See Dkt. No. 18, at 2. Zadeh ignored the TDO and created another

company to continue his illegal exports of goods from the United States to Iran. See Dkt. No. 18,

at 2. Zadeh ultimately illegally exported $69,159 in goods to Iran. See Dkt. No. 18, at 1.




                                                76
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 77 of 100




       Pursuant to U.S.S.G. § 2M5.1(a)(1), Zadeh’s base offense level was 26, and after a three-

level reduction for acceptance of responsibility and timely notice of his intention to enter a plea,

the adjusted offense level was 23. See Dkt. No. 11, at 3. Considering Zadeh had no criminal

history, his Guidelines range was 46 to 57 months. See Dkt. No. 11, at 4. On December 14,

2016, Zadeh was sentenced to 18 months imprisonment with credit for time served, 12 months of

supervised release, and forfeiture of $69,159. See Dkt. No. 29, at 1-3, 7; ExhDkt. No. 11, at 9.

      U.S. v. Shantia Hassanshahi, Case Number 13-cr-274 (D.D.C.)

       On September 14, 2016, Shantia Hassanshahi, a dual citizen of Iran and the United

States, pleaded guilty to conspiring to unlawfully export goods, technology, and services to Iran

without the required license from OFAC, and to defrauding the United States in violation of

IEEPA and ITSR. See Dkt. No. 132, at 1. Hassanshahi was the founder, president, and the only

employee of a U.S.-based company called Hasston. See Dkt. No. 132, at 1-2. Through Hasston,

Hassanshahi and other co-conspirators purchased protection relays from a Canadian company to

ship to Iran, in violation of U.S. export laws. See Dkt. No. 132, at 2. The purchase orders

concealed Iran as the true end-user, and instead falsely listed Armenia or Iraq as the end

destination. See Dkt. No. 132, at 2. Hassanshahi engaged in these illegal shipments for nearly

four years. See Dkt. No. 132, at 3-4.

       According to U.S.S.G. § 2M5.1(a)(1), Hassanshahi’s base offense level was 26. See Dkt.

No. 126, at 3. Hassanshahi had no prior criminal history. See Dkt. No. 126, at 3. After a three-

level reduction for acceptance of responsibility and for providing timely notice of his intention to

plead guilty, Hassanshahi’s adjusted offense level was 23, for an estimated Guidelines range of

46 to 57 months. See Dkt. No. 126, at 3-4. The government recommended a sentence of 36


                                                77
        Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 78 of 100




months. See Dkt. No. 132, at 1. On December 12, 2016, Hassanshahi was sentenced to 12

months and one day in prison, a supervised release term of one year, and 100 hours of

community service. See Dkt. No. 139, at 1-3, 5.

       U.S. v. Sihai Cheng, Case Number 13-cr-10332 (D. Mass.)

        Sihai Cheng was a citizen of the People’s Republic of China (“PRC”) who pleaded guilty

to “two counts of conspiring to commit export violations and smuggle goods from the United

States to Iran, and four counts of illegally exporting U.S. manufactured pressure transducers to

Iran.” See Exh. 56 (Jan. 27, 2016 U.S. Department of Justice Press Release). For approximately

eight years, Cheng used his PRC-based companies to supply parts, including U.S.-manufactured

parts, to an Iranian company for use in Iran’s “nuclear and ballistic missile activities.” See Dkt.

No. 83, at 7. The Iranian company acted as an agent of Kalaye Electric Company (“Kalaye”).

See Dkt. No. 83, at 7. The U.S. Department of Treasury designated Kalaye as a proliferator of

Weapons of Mass Destruction for supporting Iran’s nuclear centrifuge program. See Dkt. No.

83, at 8.

        For three years, Cheng supplied Kalaye with 1,185 U.S.-manufactured pressure

transducers. See Dkt. No. 83, at 1. Pressure transducers “can be used in gas centrifuges to

convert natural uranium into a form that can be used for nuclear weapons.” See Dkt. No. 83, at

8-9. Cheng received over $1.8 million for the pressure transducers. See Dkt. No. 83, at 8.

Cheng and his co-conspirators did not have the required OFAC license to export these goods to

Iran. See Dkt. No. 83, at 9. Instead, Cheng supplied these goods to Iran, knowing they would be

used for nuclear purposes, invoked the threat of a third world war, and understood he played an

integral role in supplying Iran with the material needed to expand its nuclear program.


                                                78
        Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 79 of 100




        Under U.S.S.G. § 2M5.1, Cheng’s base offense level was 26. See Dkt. No. 83, at 21.

The government requested a sentence of 15 years and recommended an upward adjustment of

four levels for Cheng’s aggravating role in the offense, a 12-level terrorism enhancement, and

criminal history category VI. See Dkt. No. 83, at 5, 21-22. On January 27, 2016, the district

court sentenced Cheng to 9 years in prison. See Dkt. No. 91, at 1-2.

       U.S. v. Modir Trading (Ali Mohammadi), Case Number 12-cr-591 (N.D. Ill.)

        Ali Mohammadi was an Iranian-American who owned Modir Trading, a company

registered in California. See Dkt. No. 1, at 2.     On February 26, 2015, Mohammadi pleaded

guilty to violating IEEPA. See Dkt. No. 89, at 3. On behalf of Modir Trading, Mohammadi

purchased rate integrating gyroscopes, which have military applications, from undercover

Company A (“UC”). See Dkt. No. 1, at 3. Mohammadi falsely stated that the equipment would

be used in California. See Dkt. No. 1, at 5. Mohammadi and his co-conspirators knew that they

needed a license to export the gyroscopes but concealed and misrepresented the products’ final

destination.    See Dkt. No. 1, at 7-8.   Ultimately, the federal government intervened, and

Mohammadi could not ship the gyroscopes to Iran. See Dkt. No. 89, at 5. Had law enforcement

not stopped Mohammadi, he would have provided the gyroscopes to Iran, “threatening [the]

national security, foreign policy, and economy of the United States.” See Dkt. No. 100, at 5.

        Mohammadi’s total offense level was 25, his criminal history category was I, and the

applicable Guidelines range was 57 to 71 months imprisonment. See Dkt. No. 100, at 5.

Mohammadi requested a term of five years of probation. See Dkt. No. 100, at 1. On August 25,

2015, Mohammadi was sentenced to a five-year probation term and a $2,000 fine. See Dkt. No.

104, at 3, 5.


                                               79
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 80 of 100




      U.S. v. Ali Saboonchi, Case Number 13-cr-100 (D. Md.)

       Ali Saboonchi was a U.S. citizen and the creator and operator of ACE Electric Company,

which was based in California. See Dkt. No. 1, at 1. In 2015, Saboonchi was convicted of

conspiring to export to an embargoed country and unlawfully exporting to an embargoed country

in violation of ITSR. See Dkt. No 262, at 1. As part of his scheme, Saboonchi caused U.S.

companies to deliver goods regulated by U.S. export laws to an address in Maryland. See Dkt.

No 1, at 6, 7-9. Saboonchi then shipped the goods to the U.A.E, where his co-conspirator

arranged for shipment and delivery of the goods to Iran. See Dkt. No 1, at 6, 7-9. At least three

times, Saboonchi caused U.S. companies to directly ship restricted goods to the U.A.E, Turkey,

or China, knowing that the final destination was Iran. See Dkt. No. 1, at 6, 7-9.

       For more than two years, Saboonchi’s actions contributed to the illegal exportation from

the United States to Iran of equipment that had “industrial applications in the chemical and

petrochemical field,” while others could be used in “water plants, hydrocarbon plants, and

nuclear plants.” See Dkt. No. 1, at 6-7. A co-conspirator paid Saboonchi “for the goods and

associated shipping and other costs by wire transfers and other deposits” to Saboonchi and his

wife’s bank account. See Dkt. No. 1, at 5. On February 2, 2015, Saboonchi was sentenced to 24

months imprisonment and a one-year term of supervised release. See Dkt. No. 262, at 1-3. On

January 15, 2016, Saboonchi’s sentence was commuted. See Dkt. No. 296, at 2.

      U.S. v. John Alexander Talley, Case Number 13-cr-28 (M.D. Fla.)

       On August 27, 2013, John Alexander Talley pleaded guilty to conspiring to violate

IEEPA and ITR. See Dkt. No. 84, at 1, 21. “Talley was a computer engineer who provided

maintenance services on commercial-grade computers and related equipment” to customers in


                                                80
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 81 of 100




Iran, through his business Tallyho Peripherals, Inc. d/b/a Enterprise Solution System

(“Tallyho”). See Dkt. No. 84, at 3. Talley conspired with an individual who unlawfully sold

commercial-grade computers, equipment, and services to Iran, through a co-conspirator in the

U.A.E, without the required OFAC license. See Dkt. No. 84, at 2, 10. Talley’s job was to

implement a storage platform, which had military defense applications, and train Iranian users to

ensure the equipment’s productivity. See Dkt. No. 84, at 2, 11.

       Federal agents requested Talley’s cooperation to investigate Talley’s co-conspirators’

illegal export of technology from the United States to Iran. See Dkt. No. 77, at 16. During his

“cooperation,” Talley revealed the government’s investigation to his co-conspirators. See Dkt.

No. 77, at 17. Talley received compensation for his illegal exports, and his actions contributed to

providing Iranian individuals with $1,221,928.39 in equipment, parts, and services that could be

used for Iran’s defense programs. See Dkt. No. 77, at 2, 9, 11, 16-17.

       Under § 2M5.1(a)(1)(a), the USPO applied a base offense level of 26. See Dkt. No. 125,

at 12. Talley, however, received a two-level downward adjustment for being a minor participant

in the offense, reducing his offense level from 26 to 24, and reducing his Guidelines range to 37

to 46 months. See Dkt. No. 129, at 15. The government proposed a two-level downward

departure for Talley’s substantial assistance. See Dkt. No. 128, at 1. He then received a one-

level adjustment for acceptance of responsibility.     See Dkt. No. 130, at 1.      Although the

downward level adjustments reduced Talley’s offense level to 21, Talley received a two-level

enhancement for obstruction of justice, bringing his final offense level to 23, and a Guideline

range of 45 to 57 months. See Dkt. No. 125, at 8; Dkt. No. 135, at 2. On April 30, 2014, Talley




                                                81
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 82 of 100




was sentenced to 30 months in prison and a three-year term of supervised release. See Dkt. No.

136, at 1-3.

      U.S. v. Mark Mason Alexander, Case Number 11-cr-36 (N.D. Ga.)

       Mark Mason Alexander was charged with one count of conspiracy to violate IEEPA and

ITR. See Dkt. No. 140, at 3-5. Alexander was the Chief Executive Officer and part-owner of

Hydrajet Technology, LLC (“Hydrajet Technology”), a U.S.-based company that manufactured

waterjet cutting systems. See Dkt. No. 140, at 3-5. Water cutting machines “were used for the

precision cutting of materials to include aluminum, glass, granite, and steel.” See Dkt. No. 140,

at 2. Alexander authorized the shipment of waterjet cutting systems, which retailed for $120,000

to $180,000, to Iran via the U.A.E, using a Middle Eastern distribution company. See Dkt. No.

140, at 2. Alexander did not obtain the required OFAC license for these shipments to Iran. See

Dkt. No. 140, at 7.

       The USPO calculated Alexander’s “total offense level at level 26, with a criminal history

category of I, resulting in a guideline sentencing range of 63-78 months.” See Dkt. No. 178, at 1.

On January 6, 2014, Alexander was sentenced to 18 months imprisonment and a three-year

supervised release term. See Dkt. No. 180, at 2-4.

      U.S. v. Nader Modanlo, Case Number 10-cr-295 (D. Md.)

       Nader Modanlo, born in Iran and a naturalized U.S. citizen, was convicted of conspiring

to provide satellite-related services to Iran, violating IEEPA, violating the Iran Trade Embargo,

money laundering, and obstruction of bankruptcy proceedings. See generally Dkt. No. 254.

Modanlo was the principal owner, president, and served as Chairman of Final Analysis, Inc.

(“FAI”), a U.S.-based company that worked with its subsidiary, Final Analysis Communication


                                               82
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 83 of 100




Services (“FACS”), “to construct, launch and operate a constellation of low earth orbit satellites

for global wireless communications.” See Dkt. No. 254, at 2. After FAI’s voluntary bankruptcy

in 2001, Modanlo established and served as Chairman of New York Satellite Industries, LLC

(“NYSI”). See Dkt. No. 254, at 2. Working through Polyot, a Russian government-owned

corporation, Modanlo agreed with Iranian officials “for the design, development, assembly,

integration, test, and launch” of a low-orbiting spacecraft. See Dkt. No. 254, at 7. Modanlo and

his Iranian co-conspirators then formed a Swiss front company to conceal their illegal

transactions, evading the United States’ embargo laws, and transferring at least $10 million to

Modanlo and NYSI. See Dkt. No. 254, at 7-8. Mondalo’s illegal actions assisted the Iranian

government’s launch of an earth observation satellite, equipped with a Russian camera system.

See Dkt. No. 254, at 7-8, 18. Modanlo and his co-conspirators also concealed information about

the Swiss front company and its transfer of funds to NYSI’s U.S. bank accounts during Mondalo

and NYSI’s federal bankruptcy proceedings.

       Both the government and the USPO advocated for a base offense level of 26, pursuant to

§ 2M5.1(a)(1)(B). See Dkt. No. 495, at 8. In addition, the government and the USPO advocated

for a four-level enhancement for Mondalo’s leadership role, a two-level enhancement for

obstruction of justice, and an additional two-level enhancement for sophisticated money

laundering, resulting in a total offense level of 34 and a Guideline range of 151 to 188 months.

See Dkt. No. 495, at 11-12. The District Court sentenced Modanlo to 60 months on Count 1, and

96 months as to the remaining counts, all counts running concurrently to Count 1, and a three-

year term of supervised release. See Dkt. No. 503, at 1, 4-5. Modanlo was also ordered to forfeit

$10 million. See Dkt. No. 498, at 1.


                                               83
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 84 of 100




      U.S. v. Omidreza Khademi, Case Number 12-cr-278 (D.D.C.)

       On May 28, 2013, Omidreza Khademi pleaded guilty to conspiring to violate IEEPA and

ITR. See Dkt. No. 15, at 1, 10. Khademi was an Iranian citizen living in the U.A.E, and was the

owner and managing director of Omid General Trading Company, LLC (“Omid Trading”).

Khademi arranged shipments from the United States to Iran without obtaining the required

OFAC license.     See Dkt. No. 28, at 2-3.      To provide these shipments to his Iranian co-

conspirators, Khademi used an intermediary company in Hong Kong to ship the equipment to

Iran, concealing the true end user from the United States. See Dkt. No. 3, at 8. Khademi’s

Iranian clients were subject to international sanctions because of their role in Iran’s nuclear

weapons program. See Dkt. No. 28, at 3.

       Through his actions and the actions of Omid General Trading Company, “Khademi

transshipped a PCI Analog Board, Breakout board, Cables, 21 laptop computers, a side-scan

sonar system, and an underwater acoustic transducer to Iran in violation of U.S. export law.” See

Dkt. No. 28, at 3. Some of the equipment Khademi exported were manufactured specifically for

military, not commercial, use. See Dkt. No. 28, at 3. The value of the combined shipments was

approximately $146,000. See Dkt. No. 28, at 3. Khademi’s activities endangered the United

States’ security and foreign policy. See Dkt. No. 28, at 1.

       Pursuant to U.S.S.G. § 2M5.1(a)(1), Khademi’s base offense level was 26. See Dkt. No.

15, at 3. The government agreed to a three-level reduction for acceptance of responsibility and a

two-level reduction for Khademi’s minor role in the offense, resulting in an adjusted offense

level of 21 and a corresponding Guideline range of 37 to 46 months. See Dkt. No. 15, at 3-4.

Khademi also agreed to a forfeiture of $4,400. See Dkt. No. 15, at 4. On September 16, 2013,


                                                84
        Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 85 of 100




Khademi was sentenced to 29 months imprisonment, with credit for time served. See Dkt. No.

37, at 1-2.

       U.S. v. Mostafa Saberi Tehrani, Case Number 12-cr-260 (E.D. Wisc.)

        On June 10, 2013, Mostafa Saberi Tehrani, an Iranian national and naturalized U.S.

citizen, pleaded guilty to violating IEEPA and ITR. See Dkt. No. 22, at 2, 15. Before coming to

the United States, Tehrani owned a business in Iran that sold commercial pumps. See Dkt. No.

22, at 2.     Tehrani subsequently left the business, Sependab-Sazandeh Vertical Pumps

(“Sepandab”), to his two sons in Iran. See Dkt. No. 22, at 2. On two separate occasions,

Tehrani’s sons asked Tehrani to ship items from the United States to Iran. See Dkt. No. 22, at 6.

The first time, U.S. Customs and Border Patrol (“CBP”) seized the package and notified Tehrani

by mail that the packages violated the United States’ embargo against Iran. See Dkt. No. 22, at

6. The second time, Tehrani placed an order with a U.S. company for a seal and repair kit,

signed a compliance form stating that he would not export the parts to “embargoed destinations”

without the required OFAC license, and then exported the good to Iran through the U.A.E. See

Dkt. No. 22, at 6.

        The parties agreed that under U.S.S.G. § 2M5.1(a)(1), the applicable base offense level

was 26. See Dkt. No. 22, at 9. The government agreed to a two-level decrease for acceptance of

responsibility and recommended a one-level reduction for Tehrani’s timely notification of his

intent to plead guilty. See Dkt. No. 22, at 9. On September 13, 2013, Tehrani was sentenced to

two years’ probation and 10 annual hours of community service work for two years. See Dkt.

No. 28, at 1-3.




                                               85
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 86 of 100




      U.S. v. Michael Edward Todd, Case Number 10-cr-58 (M.D. Ga.)

       On May 9, 2011, Michael Edward Todd pleaded guilty to conspiring to violate the Arms

Export Controls Act (“AECA”). See Exh. 57 (Oct. 26, 2011 U.S. Department of Justice Press

Release). Todd was a U.S. national and President of The Parts Guys, a U.S.-based company.

See Dkt. No. 1, at 1. Todd shipped U.S.-origin military aircraft parts through the U.A.E. to Iran,

concealing Iran as the true end user. Id. To complete the $27,228 shipment, Todd “obscure[d]

the military components and conceal[ed] the true nature of the shipment from law enforcement

detection.” See Dkt. No. 1, at 14, 16. Todd also worked with a co-defendant employed by a

French company that also procured U.S.-origin military aircraft parts for transshipment to Iran.

See Dkt. No. 1, at 2. As part of the conspiracy, Todd shipped the French company “20 aircraft

parts with applications for the J85 military aircraft engine and the T53 military helicopter engine,

with an overall value of $138,940.” See Dkt. No. 1, at 17.

       Under § 2M5.1(a)(1), Todd’s base offense level was 26, and his guideline range was 63-

78 months. See Dkt. No. 162, at 11-12. Following the vacatur of his original 46-month sentence

on the grounds that the United States breached its obligation to support a three-level reduction

for acceptance of responsibility, Todd was sentenced to 35 months imprisonment, a $10,000 fine,

and forfeiture of $160,362. See Exh. 57; Dkt. No. 170, at 1-3, 5-6.

      U.S. v. Mohammad Reza Hajian, Case Number 12-cr-0177 (M.D. Fla.)

       On April 27, 2012, Mohammad Reza Hajian pleaded guilty to conspiring to violate

IEEPA and ITR. See Dkt. No. 6, at 1, 20. For almost eight years, Hajian conspired with others

to export U.S.-manufactured computer and computer-related equipment to Iran through the

U.A.E. without obtaining the required OFAC license. See Dkt. No. 6, at 16. The shipments


                                                86
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 87 of 100




included a Hitachi Data Systems HDS USP V, used by “government agencies, including defense

departments.” See Dkt. No. 42, at 4. Hajian and his co-conspirators falsified freight forwarders’

invoices, lied about the shipments’ value, and concealed that Iran was the end-user to avoid the

United States’ embargo on Iran. See Dkt. No. 6, at 17. For years, Hajian caused the illegal

exportation of equipment with military applications to Iran and received millions of dollars in

profits. See Dkt. No. 42, at 16.

       Hajian’s base offense level was 26, and after a three-level downward adjustment for

acceptance of responsibility, the USPO determined that his adjusted offense level was 23, with a

resulting Guideline range of 46 to 57 months. See Dkt. No. 42, at 7-8. On October 18, 2012,

Hajian was sentenced to 48 months imprisonment, a 12-month term of supervised release, and a

forfeiture money judgment of $10,000,000. See Dkt. No. 47, at 1-3, 7-9. The government

subsequently moved for a reduction of Hajian’s sentence, based on his ongoing cooperation. Id.

On May 23, 2014, Haijan’s sentence was amended to 33 months, followed by a 12-month period

of supervised release. See Dkt. No. 64, at 3.

      U.S. v. Massoud Habibion, Case Number 11-cr-118 (D.D.C.)

       Massoud Habibion pleaded guilty on February 13, 2012, to conspiring to violate IEEPA

and ITR. See Dkt. No. 74, at 2, 14. Habibion was a United States citizen who, along with his

co-defendant, owned and operated U.S.-based company Online Micro, LLC (“Online Micro”).

See Dkt. No. 54, at 2. Habibion, through Online Micro, illegally shipped U.S.-origin computer-

related goods to Iran, through a company based in the U.A.E. See Dkt. No. 54, at 7. Funds were

wired from international and domestic accounts to Habibion’s U.S.-based bank accounts to pay

for the shipments. See Dkt. No. 54, at 9. Habibion was aware of the illegality of his transactions


                                                87
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 88 of 100




with Iran and lied to U.S. authorities to conceal the shipments’ end destination. See Dkt. No. 54,

at 11. From 2007 to 2010, Habibion and his company sold a monthly average of $300,000 worth

of computer-related goods to Iran. See Dkt. No. 54, at 11.

       Pursuant to U.S.S.G. § 2M5.1(a)(1), Habibion’s base offense level was 26. See Dkt. No.

74, at 4. Habibion’s Criminal History Category was I, the government agreed to a three-level

reduction for acceptance of responsibility, and argued for a two-level increase for obstruction of

justice, resulting in an adjusted offense level of 25. See Dkt. No. 74, at 4. This resulted in a

Guideline range of 57 to 71 months. See Dkt. No. 74, at 4. On May 16, 2012, Habibion was

sentenced to 13 months imprisonment and a 24-month term of supervised release term. See Dkt.

No. 119, at 1-3.

      U.S. v. Majid Saboni, Case Number 11-cr-5296 (S.D. Cal.)

       On December 15, 2011, Majid Saboni pleaded guilty to conspiring to “export laboratory

equipment, radiation detection equipment, and radon detection equipment from the United States

to Iran, in violation of the embargo on Iran.” See Exh. 58, at 74 (2016 U.S. Department of

Justice Summary of Major U.S. Export Enforcement, Economic Espionage, Trade Secret and

Embargo-Related Criminal Cases). Saboni purchased and paid for two dose meters that were

shipped from Virginia to Saboni in Canada. See Dkt. No. 1, at 6. For many years, Saboni

assisted an Iranian citizen in the procurement and “unlicensed exportation, sale, and supply of

goods from the United States to Iran, via Canada.” See Dkt. No. 1, at 6. Saboni conspired with

an Iranian citizen to acquire goods from U.S. companies, including but not limited to calibration

equipment, water accessory kits, soil probes, water shutoff valves, moisture exchange models,

and box dry gloves “used in laboratories working with sensitive or hazardous materials.” See


                                               88
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 89 of 100




Dkt. No 1, at 7. On May 11, 2012, Saboni was sentenced to 12 months and one day. See Dkt.

No. 36, at 1-2.

      U.S. v. Mehrdad Yasrebi, Case Number 05-cr-413 (D. Or.)

       On January 10, 2011, Mehrdad Yasrebi pleaded guilty to conspiring to defraud the

United States. See Dkt. No. 11, at 6-7. Yasrebi was an Iranian citizen and a permanent resident

of the United States. See Dkt. No. 8, at 1. In 1994, Yasrebi established and registered Child

Foundation, a non-profit corporation formed in the United States, which exercised “substantial

control” over Refah Kudak Charity Institute (“Child Foundation Iran”). See Dkt. No. 8, at 1.

Yasrebi formed Child Foundation Iran in 1999, with help from his relatives in Iran, including his

cousin, who acted as Child Foundation Iran’s director. See Dkt. No. 45, at 11. The purpose of

Child Foundation was to attract donations in the United States and transfer a substantial portion

of those donations to Child Foundation Iran. See Dkt. No. 8, at 5. To facilitate the money

transfers and evade the U.S. embargo against Iran, Yasrebi and his co-defendants transmitted

cash to Iran through commodity brokers, creating the appearance of a food delivery to Child

Foundation Iran, “re-consigning, re-selling and arranging for the re-selling of quantities of the

food commercially, and retaining the proceeds,” and providing false documents and invoices to

support Child Foundation’s ledgers. See Dkt. No. 8, at 6. Yasrebi transferred over $1.7 million

of the Children Foundation’s funds to his cousin and Children Foundation Iran, and about $5.4

million from Children Foundation to a Swiss bank account, which transferred the funds into

Iranian bank accounts belonging to Yasrebi’s family. See Dkt. No. 45, at 6, 17. The money

transfers lacked the required Department of Treasury authorization and hampered the Internal

Revenue Service’s (“IRS”) oversight functions. See Dkt. No. 8, at 5. Indeed, for almost nine


                                               89
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 90 of 100




years, Yasrebi concealed from the IRS the fact that “virtually all of [Child Foundation’s]

revenue” went to Iran. See Dkt. No. 45, at 14. Child Foundation donated at least $100,000 to

Grand Ayatollah Makarem Shirazi, a member of the Iranian clerical establishment and a

government representative.    See Dkt. No. 45, at 12.     Yasrebi then gave Child Foundation

supporters and United States taxpayers’ charitable contribution receipts to deduct funds donated

to the Ayatollah. See Dkt. No. 45, at 13.

       Yasrebi’s base offense level was 26, pursuant to U.S.S.G. §2M5.1. See Dkt. No. 45, at

31. Yasrebi was entitled to a three-level reduction for acceptance of responsibility and had a

Criminal History category I, resulting in an offense level 24 and a Guidelines range of 46 to 57

months. See Dkt. No. 45, at 31. On March 6, 2016, the district court sentenced Yasrebi to a 5-

year term of probation term and a $50,000 fine. See Dkt. No. 63, at 1-2, 4.

      U.S. v. Jeng Shih, Case Number 11-cr-119 (D.D.C.)

       On October 4, 2011 Jeng Shih pleaded guilty to conspiring to violate IEEPA and ITR.

See Dkt. No. 28, at 1, 9.      Shih was a U.S. citizen, part owner and operator of Sunrise

Technologies and Trading Corporation (“Sunrise”). See Dkt. No. 6, at 2. For several years, Shih

conspired with a U.A.E company to procure U.S.-origin computers and exported the computers

to Iran through the U.A.E without obtaining a license from OFAC. See Dkt. No. 6, at 2, 8.

These illegally exported goods were valued at approximately $34,000,000. See Dkt. No. 44, at 5.

Shih knew that exporting goods to Iran was illegal, as evidenced by his submission of various

Shippers Export Declarations (“SEDs”) to CBP, falsely stating that the shipments’ end

destination was the U.A.E. See Dkt. No. 6, at 11-13.




                                               90
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 91 of 100




       The parties agreed that Shih’s applicable Guideline was U.S.S.G. § 2M5.1(a)(1),

resulting in a base offense level 26. See Dkt. No. 28, at 3. After a three-level downward

adjustment for acceptance of responsibility and considering Shih’s criminal history Category I,

the applicable adjusted offense level was 23, resulting in a Guidelines range of 46 to 57 months.

See Dkt. No. 28, at 3. On February 17, 2012, Shih was sentenced to 18 months imprisonment

and a 24-month term of supervised release. See Dkt. No. 53, at 1-3. Shih and Sunrise were also

ordered to forfeit $1,429,321.17, and all property seized by CBP in related cases, for which they

were jointly liable. See Dkt. No. 53, at 9-10.

      U.S. v. Hamid Seifi, Case Number 10-cr-58 (M.D. Ga.)

       In 2011, Hamid Seifi, also known as Hank Seifi, pleaded guilty to conspiring to violate

IEEPA and ITR. See Dkt. No. 117, at 1. Seifi was an Iranian-born and U.S. national who was

president of Galaxy Aviation Services (“Galaxy”), a company in the United States. See Dkt. No.

1, at 2. Galaxy procured U.S.-origin military aircraft parts for end-users in Iran. See EDkt. No.

1, at 3. Seifi caused the exportation of military goods from the United States to Iran without the

required OFAC license. See Dkt. No. 1, at 6. On behalf of customers in Iran, Seifi purchased

military aircraft in the United States through Galaxy. See Dkt. No. 1, at 17. Specifically, Seifi

requested 20 aircraft parts valued at $138,940 for shipment to a company in France, which

eventually delivered the parts to Iran. See Dkt. No. 1, at 17. The aircraft parts are categorized as

“defense articles” and were units of a Bell AH-1 attack helicopter flown by Iran’s army. See

Dkt. No. 1, at 4-5.

       On June 22, 2011, Seifi was sentenced to 56 months imprisonment and a supervised

release term of 3 years. See Dkt. No. 117, at 1-3. Seifi was ordered to pay a fine of $12,500 and


                                                 91
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 92 of 100




to forfeit $153,940, the latter being jointly and severally imposed against all co-defendants. See

Dkt. No 117, at 6. On March 21, 2016, the district court granted early termination of Seifi’s

supervised release term. See Dkt. No 176, at 1.

      U.S. v. Mohammad Reza Vaghari, Case Number 08-cr-693 (E.D. Pa.)

       Mohammad Reza Vaghari was charged with conspiring to violate IEEPA, aiding and

abetting another in committing the IEEPA violations and attempting to violate IEEPA. See Dkt.

No. 276, at 2, 9. Vaghari was an Iranian citizen and a permanent resident of the United States.

See Dkt. No. 358, at 1. Vaghari and his co-conspirator worked at a company based in the United

States and, through this company, “conspired to export goods, technology, and services,” from

the United States to Iran, through co-conspirators in the U.A.E. See Dkt. No. 358, at 2. Part of

the exported goods included “computing equipment, ultrasonic liquid processors, fuel cell

technology, electrical equipment, sophisticated laboratory and medical equipment, hydrophones,

automobile parts, and centrifuges.” See Dkt. No. 358, at 2. Stimulus isolators and laboratory

equipment were to be exported to the Pasteur Institute of Iran. See Dkt. No. 358, at 13. Vaghari

and his co-conspirator did not obtain an OFAC license to export these goods to Iran. See Dkt.

No 358, at 5. While committing these crimes, Vaghari also committed immigration fraud. See

Dkt. No. 276, at 2.

       On June 3, 2011, Vaghari was sentenced to 33 months imprisonment and a supervised

release term of 3 years. See Dkt. No. 521, at 1-3.

      U.S. v. Amirhossein Sairafi, Case Number 09-cr-1344 (C.D. Cal.)

       On November 28, 2011, Amirhossein Sairafi pleaded guilty of conspiring to violate

IEEPA and ITR and money laundering. See Dkt. No. 110, at 1; Dkt. No. 18, at 3, 29-30, 32.


                                                  92
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 93 of 100




Sairafi operated a company in the U.A.E called Avac. See Dkt. No. 18, at 2. Sairafi contacted

companies in the United States to inquire about pricing and placed purchase orders to be

exported to Avac in the U.A.E, where Sairafi arranged shipment and delivery to customers in

Iran. See Dkt. No. 18, at 7-8. Sairafi caused the exportation of U.S.-origin “vacuum pumps and

vacuum-related equipment,” subject to embargo regulations. See Dkt. No. 18, at 4. Sairafi knew

that exporting such items without an OFAC license was illegal and re-labeled the shipments’

content to avoid United States’ regulations. See Dkt. No. 18, at 7-8. In four months, Sairafi,

doing business as Avac, caused the transfer of approximately $21,878 from the U.A.E to a U.S.

account in furtherance of the conspiracy. See Dkt. No. 18, at 32. Neither Sairafi nor Avac

applied for an OFAC license, even knowing that a license was required to ship goods and

technology to Iran. See Dkt. No. 18, at 8.

       On March 7, 2011, Sairafi was sentenced to 41 months imprisonment, and a 3 year term

of supervised release. See Dkt. No. 166, at 1.

      U.S. v. Vikramadity Singh, Case Number 09-cr-1344 (D. Del.)

       On November 23, 2010, Vikramadity Singh pleaded guilty to violating IEEPA and ITR.

See Dkt. No. 12, at 7. Singh incorporated Orion Telecom Networks, Inc., a telecommunication

equipment reseller, in the United States. See Dkt. No. 16, at 3. Part of Orion’s business model

was to ship the purchased goods from the manufacturers in India or China. See Dkt. No. 16, at

3-4. For 20 months, Singh was contacted by an undercover special agent, working under the

name David Ganon, to inquire about the purchase of digital microwave radios. See Dkt. No. 17,

at 1. Singh knew that Ganon intended to send the digital microwave radios to Iran. See Dkt. No.

16, at 4. Furthermore, Singh knew that the end-user in Iran could use the digital microwave


                                                 93
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 94 of 100




radios for military purposes, as Ganon explicitly told him the radios would be used in the

“mountains and the desert.” See Dkt. No. 17, at 8-9.

       The USPO and the parties agreed that under § 2M5.1, the applicable base offense level

was 26, and the applicable Guidelines range was 46 to 57 months. See Dkt. No. 16, at 2. After

applying a three-level downward adjustment for acceptance of responsibility, with Singh’s

criminal history Category I, his adjusted offense level was 23, and the resulting advisory

Guideline range was 46 to 57 months. See Dkt. No. 16, at 2. The government agreed not to

recommend a sentence of more than 18 months of incarceration. See Dkt. No. 16, at 2. On

March 2, 2011, Singh was sentenced to a three-year term of probation, was ordered to pay a

fine in the amount of $100,000, and was ordered forfeit $15,985 to the United States. See

generally Dkt. No. 16.

       As the foregoing cases make clear, a sentence of time served for Ms. Gonzalez would

serve the purposes of the SRA, while also avoiding unwarranted sentencing disparities.

        F.     A Sentence of Time Served Complies with the Purposes of the Sentencing
               Reform Act (18 U.S.C. § 3553(a)(2)).

       As stated above, Section 3553(a) directs the Court to impose a sentence that is “not

greater than necessary” to: (a) reflect the seriousness of the offense; (b) afford adequate

deterrence to criminal conduct; (c) protect the public from further crimes of the defendant; and

(d) provide correctional treatment in the most effective manner. 18 U.S.C. § 3553(a)(2). Here,

each of these factors – just punishment, deterrence, incapacitation, and rehabilitation – would be

achieved by a sentence of time served.




                                               94
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 95 of 100




              1.      Just Punishment

       A sentence of time served is sufficient – but not greater than necessary – to achieve the

goal of just punishment. In assessing the adequacy of a sentence of time served, we submit the

Court should also take into consideration the substantial hardships Ms. Gonzalez has faced since

her February 2020 arrest, and her 15 months of near-complete solitary confinement due to the

COVID-19 pandemic. As documented above, Ms. Gonzalez has been subjected to over a year of

23-hour solitary confinement at the Correctional Treatment Facility – the only facility in the

country to impose such a condition for such a long period of time.

       In addition to the conditions under which Ms. Gonzalez has been confined for over a

year, Ms. Gonzalez will bear the weight of the negative consequences of a felony conviction.

Her reputation will be diminished in the eyes of persons who do not know her well. Her ability

to secure employment may be affected by her criminal record. Ms. Gonzalez also bears great

shame and guilt for putting the future of her children and other family members in jeopardy.

       These circumstances meet any need for retribution. The offense for which Ms. Gonzalez

has been convicted is serious, but a sentence of time served, especially in the conditions under

which Ms. Gonzalez has served, is a meaningful sentence, and is truly a just punishment.

              2.      Deterrence

       A sentence of time served also achieves the goal of deterrence. See United States v.

Yeaman, 248 F.3d 223, 238 (3d Cir. 2001) (Nygaaid, J. dissenting) (“the disutility of being in

prison at all [in white collar cases] and the stigma and loss of earning power may depend

relatively little on the length of imprisonment”) (emphasis in original) (citing A. Mitchell




                                               95
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 96 of 100




Polinsky & Steven Shavell, On the Disutility and Discounting of Imprisonment and the Theory

of Deterrence, 38 J. Legal Stud. 1, 12 (1999)).

       Research regarding white collar offenders in particular (presumably the most rational of

potential offenders) found no difference in the deterrent effect of non-custodial sentences and

that of imprisonment. See David Weisburd et al., Specific Deterrence in a Sample of Offenders

Convicted of White Collar Crimes, 33 Criminology 587 (1995); see also Zvi D. Gabbay,

Exploring the Limits of the Restorative Justice Paradigm: Restorative Justice and White Collar

Crime, 8 Cardozo J. Conflict Resol. 421, 448-49 (2007) (“[T]here is no decisive evidence to

support the conclusion that harsh sentences actually have a general and specific deterrent effect

on potential white-collar offenders.”).     The collateral consequences discussed above are

sufficient to deter others from committing similar crimes.

       A term of supervised release, following a sentence of time served, would be comparable

to the deterrent effects of a probationary sentence. As the Supreme Court has explained: “We

recognize that custodial sentences are qualitatively more severe than probationary sentences of

equivalent terms. Offenders on probation are nonetheless subject to several standard conditions

that substantially restrict their liberty.” Id. at 48. See also United States v. Knights, 534 U.S.

112, 119 (2001) (“Inherent in the very nature of probation is that probationers ‘do not enjoy the

absolute liberty to which every citizen is entitled.’”) (quoting Griffin v. Wisconsin, 483 U.S.

868, 874 (1987)).

       Probationers may not leave the judicial district, move, or change jobs without notifying,

and in some cases receiving permission from, their probation officer or the Court. See USSG §

5B1.3(c). They must report regularly to their probation officer, permit unannounced visits to


                                                  96
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 97 of 100




their homes, refrain from associating with any person convicted of a felony, and refrain from

excessive drinking. Id. Most probationers are also subject to individual special conditions

imposed by the Court, such as community service. See USSG § 5B1.3(d).

       Ms. Gonzalez has already suffered severe consequences, as set forth above.              Ms.

Gonzalez’s children need her presence at home to provide love, support, and guidance. The

deterrent effect of a term of supervised release following a sentence of time served will satisfy

the goals of the SRA. Punishment through further incarceration is not required to provide

deterrence in this case.

               3.       Incapacitation

       Section 3553(a)(2) also requires the Court to consider the need to “protect the public

from further crimes of the defendant.” No period of additional incarceration is necessary to

protect the public from further crimes of Ms. Gonzalez – there is no reason to believe there will

be further crimes. The effect that this case has had on Ms. Gonzalez’s life and the lives of her

children – absent any additional period of incarceration – is a sufficient guarantee that she will

never commit another offense. Moreover, as the United States Sentencing Commission has

recognized, defendants without any prior contact with the criminal justice system are unlikely to

recidivate. See United States Sentencing Commission, Recidivism and the “First Offender,” A

Component of the Fifteen Year Report on the U.S. Sentencing Commission’s Legislative

Mandate (May 2004) (offenders with no prior arrests or convictions have the lowest recidivism

rate). In imposing the least sentence sufficient to account for the need to protect the public from

further crimes, this Court should consider the statistically low risk of recidivism presented by

Ms. Gonzalez.       See, e.g., United States v. Darway, 255 F. App’x. 68, 73 (6th Cir. 2007)


                                                97
         Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 98 of 100




(upholding downward variance on basis of defendant’s first-offender status); United States v.

Urbina, No. 06-CR-336, 2009 WL 565485, at *7 (E.D. Wis. Mar. 5, 2009) (considering low risk

of recidivism indicated by defendant’s lack of criminal record, positive work history, and strong

family ties); United States v. Cabrera, 567 F. Supp. 2d 271, 279 (D. Mass. 2008) (granting

variance because defendants “with zero criminal history points are less likely to recidivate than

all other offenders”).

                4.       Rehabilitation

         A further period of incarceration is not necessary to provide rehabilitation in this case.

The USPO has correctly concluded that “rehabilitation is not a specific concern for the

defendant.” See ECF 219, at 2. Where a prison sentence is not necessary for purposes of

rehabilitation, a below-Guidelines sentence is appropriate. Gall, 552 U.S. at 57-59.

         G.     The Need to Provide Restitution to Any Victims of the
                Offense (18 U.S.C. § 3553(a)(7)).

         Section 3553(a)(7) directs sentencing judges to consider “the need to provide restitution

to any victims of the offense.” As the USPO stated, “[r]estitution is not applicable in this case.”

See PSR, at ¶¶ 108-109.

         IV.    FINANCIAL INABILITY TO PAY A FINE

         Ms. Gonzalez submits she has demonstrated an inability to pay a fine under USSG §

5E1.2.    The draft PSR in this matter correctly concluded that Ms. Gonzalez did not have the

financial ability to pay a fine. See ECF 217, at ¶ 86. In its objections to the draft PSR, the

government provided information, mainly concerning the financial resources of a drug

trafficking organization and suggested that because the organization purportedly has access to

vast financial resources, Ms. Gonzalez does as well. Ms. Gonzalez maintains that she does not

                                                98
       Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 99 of 100




have access to these financial resources, and respectfully requests that the Court analyze her

inability to pay a fine based on her own, not third-party’s, finances.

       V.      CONCLUSION

       The Sentencing Reform Act provides a list of goals for sentencing judges to consider

when imposing a sentence, including (1) promoting respect for the law, (2) providing just

punishment for the offense given the circumstances, (3) affording adequate deterrence for

criminal conduct, (4) protecting the public, and (5) providing Ms. Gonzalez with reasonable

rehabilitative services. A sentence of time served will achieve the above-listed objectives.

                                              Respectfully submitted,



                                                  /s/ Steven J. McCool
                                              STEVEN J. McCOOL
                                              D.C. Bar No. 429369
                                              JULIA M. COLEMAN
                                              D.C. Bar No. 1018085
                                              YASMIN PEREZ ORTIZ
                                              D.C. Bar No. 1721627
                                              McCOOL LAW PLLC
                                              1776 K Street, N.W., Suite 200
                                              Washington, D.C. 20006
                                              Telephone: (202) 450-3370
                                              Fax: (202) 450-33346
                                              smccool@mccoollawpllc.com
                                              jcoleman@mccoollawpllc.com
                                              yperez@mccoollawpllc.com

                                              Counsel for Jessica Johanna Oseguera Gonzalez




                                                 99
      Case 1:20-cr-00040-BAH Document 220 Filed 05/28/21 Page 100 of 100




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of May 2021, the foregoing was served electronically

on the counsel of record through the U.S. District Court for the District of Columbia Electronic

Document Filing System (ECF) and the document is available on the ECF system.



                                                       /s/ Steven J. McCool
                                                    STEVEN J. McCOOL




                                              100
